
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1963
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 38, United States Code, to
		  provide assistance to caregivers of veterans, to improve the provision of
		  health care to veterans, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Caregivers and Veterans Omnibus Health
			 Services Act of 2010.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. References to
				title 38, United States Code.
					Title I—Caregiver
				support
					Sec. 101. Assistance
				and support services for caregivers.
					Sec. 102. Medical
				care for family caregivers.
					Sec. 103. Counseling
				and mental health services for caregivers.
					Sec. 104. Lodging and
				subsistence for attendants.
					Title II—Women veterans
				health care matters
					Sec. 201. Study of
				barriers for women veterans to health care from the Department of Veterans
				Affairs.
					Sec. 202. Training
				and certification for mental health care providers of the Department of
				Veterans Affairs on care for veterans suffering from sexual trauma and
				post-traumatic stress disorder.
					Sec. 203. Pilot
				program on counseling in retreat settings for women veterans newly separated
				from service in the Armed Forces.
					Sec. 204. Service on
				certain advisory committees of women recently separated from service in the
				Armed Forces.
					Sec. 205. Pilot
				program on assistance for child care for certain veterans receiving health
				care.
					Sec. 206. Care for
				newborn children of women veterans receiving maternity care.
					Title III—Rural health
				improvements
					Sec. 301. Improvements to the Education Debt Reduction
				Program.
					Sec. 302. Visual
				impairment and orientation and mobility professionals education assistance
				program.
					Sec. 303. Demonstration projects on alternatives for expanding
				care for veterans in rural areas.
					Sec. 304. Program on
				readjustment and mental health care services for veterans who served in
				Operation Enduring Freedom and Operation Iraqi Freedom.
					Sec. 305. Travel
				reimbursement for veterans receiving treatment at facilities of the Department
				of Veterans Affairs.
					Sec. 306. Pilot
				program on incentives for physicians who assume inpatient responsibilities at
				community hospitals in health professional shortage areas.
					Sec. 307. Grants for
				veterans service organizations for transportation of highly rural
				veterans.
					Sec. 308. Modification of eligibility for participation in
				pilot program of enhanced contract care authority for health care needs of
				certain veterans.
					Title IV—Mental health
				care matters
					Sec. 401. Eligibility
				of members of the Armed Forces who serve in Operation Enduring Freedom or
				Operation Iraqi Freedom for counseling and services through Readjustment
				Counseling Service.
					Sec. 402. Restoration
				of authority of Readjustment Counseling Service to provide referral and other
				assistance upon request to former members of the Armed Forces not authorized
				counseling.
					Sec. 403. Study on
				suicides among veterans.
					Title V—Other health
				care matters
					Sec. 501. Repeal of
				certain annual reporting requirements.
					Sec. 502. Submittal
				date of annual report on Gulf War research.
					Sec. 503. Payment for
				care furnished to CHAMPVA beneficiaries.
					Sec. 504. Disclosure
				of patient treatment information from medical records of patients lacking
				decisionmaking capacity.
					Sec. 505. Enhancement
				of quality management.
					Sec. 506. Pilot
				program on use of community-based organizations and local and State government
				entities to ensure that veterans receive care and benefits for which they are
				eligible.
					Sec. 507. Specialized
				residential care and rehabilitation for certain veterans.
					Sec. 508. Expanded
				study on the health impact of Project Shipboard Hazard and Defense.
					Sec. 509. Use of
				non-Department facilities for rehabilitation of individuals with traumatic
				brain injury.
					Sec. 510. Pilot
				program on provision of dental insurance plans to veterans and survivors and
				dependents of veterans.
					Sec. 511. Prohibition
				on collection of copayments from veterans who are catastrophically
				disabled.
					Sec. 512. Higher
				priority status for certain veterans who are medal of honor
				recipients.
					Sec. 513. Hospital
				care, medical services, and nursing home care for certain Vietnam-era veterans
				exposed to herbicide and veterans of the Persian Gulf War.
					Sec. 514. Establishment of Director of Physician Assistant
				Services in Veterans Health Administration.
					Sec. 515. Committee
				on Care of Veterans with Traumatic Brain Injury.
					Sec. 516. Increase in
				amount available to disabled veterans for improvements and structural
				alterations furnished as part of home health services.
					Sec. 517. Extension
				of statutorily defined copayments for certain veterans for hospital care and
				nursing home care.
					Sec. 518. Extension
				of authority to recover cost of certain care and services from disabled
				veterans with health-plan contracts.
					Title VI—Department
				personnel matters
					Sec. 601. Enhancement
				of authorities for retention of medical professionals.
					Sec. 602. Limitations
				on overtime duty, weekend duty, and alternative work schedules for
				nurses.
					Sec. 603. Reauthorization of health professionals educational
				assistance scholarship program.
					Sec. 604. Loan
				repayment program for clinical researchers from disadvantaged
				backgrounds.
					Title VII—Homeless
				veterans matters
					Sec. 701. Per diem
				grant payments to nonconforming entities.
					Title VIII—Nonprofit
				research and education corporations
					Sec. 801. General
				authorities on establishment of corporations.
					Sec. 802. Clarification of purposes of
				corporations.
					Sec. 803. Modification of requirements for boards of directors
				of corporations.
					Sec. 804. Clarification of powers of corporations.
					Sec. 805. Redesignation of section 7364A of title 38, United
				States Code.
					Sec. 806. Improved
				accountability and oversight of corporations.
					Title IX—Construction
				and naming matters
					Sec. 901. Authorization of medical facility
				projects.
					Sec. 902. Designation
				of Merril Lundman Department of Veterans Affairs Outpatient Clinic, Havre,
				Montana.
					Sec. 903. Designation
				of William C. Tallent Department of Veterans Affairs Outpatient Clinic,
				Knoxville, Tennessee.
					Sec. 904. Designation
				of Max J. Beilke Department of Veterans Affairs Outpatient Clinic, Alexandria,
				Minnesota.
					Title X—Other
				matters
					Sec. 1001. Expansion
				of authority for Department of Veterans Affairs police officers.
					Sec. 1002. Uniform
				allowance for Department of Veterans Affairs police officers.
					Sec. 1003. Submission
				of reports to Congress by Secretary of Veterans Affairs in electronic
				form.
					Sec. 1004. Determination of budgetary effects for purposes of
				compliance with Statutory Pay-As-You-Go Act of 2010.
				
			2.References to title 38, United States
			 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of
			 title 38, United States Code.
		ICaregiver support
			101.Assistance and support services for
			 caregivers
				(a)Assistance and support services
					(1)In generalSubchapter II of chapter 17 is amended by
			 adding at the end the following new section:
						
							1720G.Assistance and support services for
				caregivers
								(a)Program of comprehensive assistance for
				family caregivers(1)(A)The Secretary shall establish a program of
				comprehensive assistance for family caregivers of eligible veterans.
										(B)The Secretary shall only provide support
				under the program required by subparagraph (A) to a family caregiver of an
				eligible veteran if the Secretary determines it is in the best interest of the
				eligible veteran to do so.
										(2)For purposes of this subsection, an
				eligible veteran is any individual who—
										(A)is a veteran or member of the Armed Forces
				undergoing medical discharge from the Armed Forces;
										(B)has a serious injury (including traumatic
				brain injury, psychological trauma, or other mental disorder) incurred or
				aggravated in the line of duty in the active military, naval, or air service on
				or after September 11, 2001; and
										(C)is in need of personal care services
				because of—
											(i)an inability to perform one or more
				activities of daily living;
											(ii)a need for supervision or protection based
				on symptoms or residuals of neurological or other impairment or injury;
				or
											(iii)such other matters as the Secretary
				considers appropriate.
											(3)(A)As part of the program required by
				paragraph (1), the Secretary shall provide to family caregivers of eligible
				veterans the following assistance:
											(i)To each family caregiver who is approved as
				a provider of personal care services for an eligible veteran under paragraph
				(6)—
												(I)such instruction, preparation, and training
				as the Secretary considers appropriate for the family caregiver to provide
				personal care services to the eligible veteran;
												(II)ongoing technical support consisting of
				information and assistance to address, in a timely manner, the routine,
				emergency, and specialized caregiving needs of the family caregiver in
				providing personal care services to the eligible veteran;
												(III)counseling; and
												(IV)lodging and subsistence under section
				111(e) of this title.
												(ii)To each family caregiver who is designated
				as the primary provider of personal care services for an eligible veteran under
				paragraph (7)—
												(I)the assistance described in clause
				(i);
												(II)such mental health services as the
				Secretary determines appropriate;
												(III)respite care of not less than 30 days
				annually, including 24-hour per day care of the veteran commensurate with the
				care provided by the family caregiver to permit extended respite;
												(IV)medical care under section 1781 of this
				title; and
												(V)a monthly personal caregiver
				stipend.
												(B)Respite care provided under subparagraph
				(A)(ii)(III) shall be medically and age-appropriate and include in-home
				care.
										(C)(i)The amount of the monthly personal
				caregiver stipend provided under subparagraph (A)(ii)(V) shall be determined in
				accordance with a schedule established by the Secretary that specifies stipends
				based upon the amount and degree of personal care services provided.
											(ii)The Secretary shall ensure, to the extent
				practicable, that the schedule required by clause (i) specifies that the amount
				of the monthly personal caregiver stipend provided to a primary provider of
				personal care services for the provision of personal care services to an
				eligible veteran is not less than the monthly amount a commercial home health
				care entity would pay an individual in the geographic area of the eligible
				veteran to provide equivalent personal care services to the eligible
				veteran.
											(iii)If personal care services are not available
				from a commercial home health entity in the geographic area of an eligible
				veteran, the amount of the monthly personal caregiver stipend payable under the
				schedule required by clause (i) with respect to the eligible veteran shall be
				determined by taking into consideration the costs of commercial providers of
				personal care services in providing personal care services in geographic areas
				other than the geographic area of the eligible veteran with similar costs of
				living.
											(4)An eligible veteran and a family member of
				the eligible veteran seeking to participate in the program required by
				paragraph (1) shall jointly submit to the Secretary an application therefor in
				such form and in such manner as the Secretary considers appropriate.
									(5)For each application submitted jointly by
				an eligible veteran and family member, the Secretary shall evaluate—
										(A)the eligible veteran—
											(i)to identify the personal care services
				required by the eligible veteran; and
											(ii)to determine whether such requirements
				could be significantly or substantially satisfied through the provision of
				personal care services from a family member; and
											(B)the family member to determine the amount
				of instruction, preparation, and training, if any, the family member requires
				to provide the personal care services required by the eligible veteran—
											(i)as a provider of personal care services for
				the eligible veteran; and
											(ii)as the primary provider of personal care
				services for the eligible veteran.
											(6)(A)The Secretary shall provide each family
				member of an eligible veteran who makes a joint application under paragraph (4)
				the instruction, preparation, and training determined to be required by such
				family member under paragraph (5)(B).
										(B)Upon the successful completion by a family
				member of an eligible veteran of instruction, preparation, and training under
				subparagraph (A), the Secretary shall approve the family member as a provider
				of personal care services for the eligible veteran.
										(C)The Secretary shall, subject to regulations
				the Secretary shall prescribe, provide for necessary travel, lodging, and per
				diem expenses incurred by a family member of an eligible veteran in undergoing
				instruction, preparation, and training under subparagraph (A).
										(D)If the participation of a family member of
				an eligible veteran in instruction, preparation, and training under
				subparagraph (A) would interfere with the provision of personal care services
				to the eligible veteran, the Secretary shall, subject to regulations as the
				Secretary shall prescribe and in consultation with the veteran, provide respite
				care to the eligible veteran during the provision of such instruction,
				preparation, and training to the family member so that the family member can
				participate in such instruction, preparation, and training without interfering
				with the provision of such services to the eligible veteran.
										(7)(A)For each eligible veteran with at least one
				family member who is described by subparagraph (B), the Secretary shall
				designate one family member of such eligible veteran as the primary provider of
				personal care services for such eligible veteran.
										(B)A
				primary provider of personal care services designated for an eligible veteran
				under subparagraph (A) shall be selected from among family members of the
				eligible veteran who—
											(i)are approved under paragraph (6) as a
				provider of personal care services for the eligible veteran;
											(ii)elect to provide the personal care services
				to the eligible veteran that the Secretary determines the eligible veteran
				requires under paragraph (5)(A)(i);
											(iii)has the consent of the eligible veteran to
				be the primary provider of personal care services for the eligible veteran;
				and
											(iv)are considered by the Secretary as
				competent to be the primary provider of personal care services for the eligible
				veteran.
											(C)An eligible veteran receiving personal care
				services from a family member designated as the primary provider of personal
				care services for the eligible veteran under subparagraph (A) may, in
				accordance with procedures the Secretary shall establish for such purposes,
				revoke consent with respect to such family member under subparagraph
				(B)(iii).
										(D)If a family member designated as the
				primary provider of personal care services for an eligible veteran under
				subparagraph (A) subsequently fails to meet any requirement set forth in
				subparagraph (B), the Secretary—
											(i)shall immediately revoke the family
				member's designation under subparagraph (A); and
											(ii)may designate, in consultation with the
				eligible veteran, a new primary provider of personal care services for the
				eligible veteran under such subparagraph.
											(E)The Secretary shall take such actions as
				may be necessary to ensure that the revocation of a designation under
				subparagraph (A) with respect to an eligible veteran does not interfere with
				the provision of personal care services required by the eligible
				veteran.
										(8)If an eligible veteran lacks the capacity
				to make a decision under this subsection, the Secretary may, in accordance with
				regulations and policies of the Department regarding appointment of guardians
				or the use of powers of attorney, appoint a surrogate for the eligible veteran
				who may make decisions and take action under this subsection on behalf of the
				eligible veteran.
									(9)(A)The Secretary shall monitor the well-being
				of each eligible veteran receiving personal care services under the program
				required by paragraph (1).
										(B)The Secretary shall document each finding
				the Secretary considers pertinent to the appropriate delivery of personal care
				services to an eligible veteran under the program.
										(C)The Secretary shall establish procedures to
				ensure appropriate follow-up regarding findings described in subparagraph (B).
				Such procedures may include the following:
											(i)Visiting an eligible veteran in the
				eligible veteran's home to review directly the quality of personal care
				services provided to the eligible veteran.
											(ii)Taking such corrective action with respect
				to the findings of any review of the quality of personal care services provided
				an eligible veteran as the Secretary considers appropriate, which may
				include—
												(I)providing additional training to a family
				caregiver; and
												(II)suspending or revoking the approval of a
				family caregiver under paragraph (6) or the designation of a family caregiver
				under paragraph (7).
												(10)The Secretary shall carry out outreach to
				inform eligible veterans and family members of eligible veterans of the program
				required by paragraph (1) and the benefits of participating in the
				program.
									(b)Program of general caregiver support
				services(1)The Secretary shall establish a program of
				support services for caregivers of covered veterans who are enrolled in the
				health care system established under section 1705(a) of this title (including
				caregivers who do not reside with such veterans).
									(2)For purposes of this subsection, a covered
				veteran is any individual who needs personal care services because of—
										(A)an inability to perform one or more
				activities of daily living;
										(B)a need for supervision or protection based
				on symptoms or residuals of neurological or other impairment or injury;
				or
										(C)such other matters as the Secretary shall
				specify.
										(3)(A)The support services furnished to
				caregivers of covered veterans under the program required by paragraph (1)
				shall include the following:
											(i)Services regarding the administering of
				personal care services, which, subject to subparagraph (B), shall
				include—
												(I)educational sessions made available both in
				person and on an Internet website;
												(II)use of telehealth and other available
				technologies; and
												(III)teaching techniques, strategies, and skills
				for caring for a disabled veteran;
												(ii)Counseling and other services under section
				1782 of this title.
											(iii)Respite care under section 1720B of this
				title that is medically and age appropriate for the veteran (including 24-hour
				per day in-home care).
											(iv)Information concerning the supportive
				services available to caregivers under this subsection and other public,
				private, and nonprofit agencies that offer support to caregivers.
											(B)If the Secretary certifies to the
				Committees on Veterans' Affairs of the Senate and the House of Representatives
				that funding available for a fiscal year is insufficient to fund the provision
				of services specified in one or more subclauses of subparagraph (A)(i), the
				Secretary shall not be required under subparagraph (A) to provide the services
				so specified in the certification during the period beginning on the date that
				is 180 days after the date the certification is received by the Committees and
				ending on the last day of the fiscal year.
										(4)In providing information under paragraph
				(3)(A)(iv), the Secretary shall collaborate with the Assistant Secretary for
				Aging of the Department of Health and Human Services in order to provide
				caregivers access to aging and disability resource centers under the
				Administration on Aging of the Department of Health and Human Services.
									(5)In carrying out the program required by
				paragraph (1), the Secretary shall conduct outreach to inform covered veterans
				and caregivers of covered veterans about the program. The outreach shall
				include an emphasis on covered veterans and caregivers of covered veterans
				living in rural areas.
									(c)Construction(1)A decision by the Secretary under this
				section affecting the furnishing of assistance or support shall be considered a
				medical determination.
									(2)Nothing in this section shall be construed
				to create—
										(A)an employment relationship between the
				Secretary and an individual in receipt of assistance or support under this
				section; or
										(B)any entitlement to any assistance or
				support provided under this section.
										(d)DefinitionsIn this section:
									(1)The term caregiver, with
				respect to an eligible veteran under subsection (a) or a covered veteran under
				subsection (b), means an individual who provides personal care services to the
				veteran.
									(2)The term family caregiver,
				with respect to an eligible veteran under subsection (a), means a family member
				who is a caregiver of the veteran.
									(3)The term family member, with
				respect to an eligible veteran under subsection (a), means an individual
				who—
										(A)is a member of the family of the veteran,
				including—
											(i)a parent;
											(ii)a spouse;
											(iii)a child;
											(iv)a step-family member; and
											(v)an extended family member; or
											(B)lives with the veteran but is not a member
				of the family of the veteran.
										(4)The term personal care
				services, with respect to an eligible veteran under subsection (a) or a
				covered veteran under subsection (b), means services that provide the veteran
				the following:
										(A)Assistance with one or more independent
				activities of daily living.
										(B)Any other non-institutional extended care
				(as such term is used in section 1701(6)(E) of this title).
										(e)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out the programs required by subsections
				(a) and (b)—
									(1)$60,000,000 for fiscal year 2010;
				and
									(2)$1,542,000,000 for the period of fiscal
				years 2011 through
				2015.
									.
					(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 17 is amended by inserting after the item related to section 1720F the
			 following new item:
						
							
								1720G. Assistance and support
				services for
				caregivers.
							
							.
					(3)Effective date
						(A)In generalThe amendments made by this subsection
			 shall take effect on the date that is 270 days after the date of the enactment
			 of this Act.
						(B)ImplementationThe Secretary of Veterans Affairs shall
			 commence the programs required by subsections (a) and (b) of section 1720G of
			 title 38, United States Code, as added by paragraph (1) of this subsection, on
			 the date on which the amendments made by this subsection take effect.
						(b)Implementation plan and report
					(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall—
						(A)develop a plan for the implementation of
			 the program of comprehensive assistance for family caregivers required by
			 section 1720G(a)(1) of title 38, United States Code, as added by subsection
			 (a)(1) of this section; and
						(B)submit to the Committee on Veterans'
			 Affairs of the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on such plan.
						(2)ConsultationIn developing the plan required by
			 paragraph (1)(A), the Secretary shall consult with the following:
						(A)Individuals described in section
			 1720G(a)(2) of title 38, United States Code, as added by subsection (a)(1) of
			 this section.
						(B)Family members of such individuals who
			 provide personal care services to such individuals.
						(C)The Secretary of Defense with respect to
			 matters concerning personal care services for members of the Armed Forces
			 undergoing medical discharge from the Armed Forces who are eligible to benefit
			 from personal care services furnished under the program of comprehensive
			 assistance required by section 1720G(a)(1) of such title, as so added.
						(D)Veterans service organizations, as
			 recognized by the Secretary for the representation of veterans under section
			 5902 of such title.
						(E)National organizations that specialize in
			 the provision of assistance to individuals with the types of disabilities that
			 family caregivers will encounter while providing personal care services under
			 the program of comprehensive assistance required by section 1720G(a)(1) of such
			 title, as so added.
						(F)National organizations that specialize in
			 provision of assistance to family members of veterans who provide personal care
			 services to such veterans.
						(G)Such other organizations with an interest
			 in the provision of care to veterans and assistance to family caregivers as the
			 Secretary considers appropriate.
						(3)Report contentsThe report required by paragraph (1)(B)
			 shall contain the following:
						(A)The plan required by paragraph
			 (1)(A).
						(B)A description of the individuals,
			 caregivers, and organizations consulted by the Secretary of Veterans Affairs
			 under paragraph (2).
						(C)A description of such consultations.
						(D)The recommendations of such individuals,
			 caregivers, and organizations, if any, that were not adopted and incorporated
			 into the plan required by paragraph (1)(A), and the reasons the Secretary did
			 not adopt such recommendations.
						(c)Annual evaluation report
					(1)In generalNot later than 2 years after the date
			 described in subsection (a)(3)(A) and annually thereafter, the Secretary shall
			 submit to the Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a comprehensive report on the
			 implementation of section 1720G of title 38, United States Code, as added by
			 subsection (a)(1).
					(2)ContentsThe report required by paragraph (1) shall
			 include the following:
						(A)With respect to the program of
			 comprehensive assistance for family caregivers required by subsection (a)(1) of
			 such section 1720G and the program of general caregiver support services
			 required by subsection (b)(1) of such section—
							(i)the number of caregivers that received
			 assistance under such programs;
							(ii)the cost to the Department of providing
			 assistance under such programs;
							(iii)a description of the outcomes achieved by,
			 and any measurable benefits of, carrying out such programs;
							(iv)an assessment of the effectiveness and the
			 efficiency of the implementation of such programs; and
							(v)such recommendations, including
			 recommendations for legislative or administrative action, as the Secretary
			 considers appropriate in light of carrying out such programs.
							(B)With respect to the program of
			 comprehensive assistance for family caregivers required by such subsection
			 (a)(1)—
							(i)a description of the outreach activities
			 carried out by the Secretary under such program; and
							(ii)an assessment of the manner in which
			 resources are expended by the Secretary under such program, particularly with
			 respect to the provision of monthly personal caregiver stipends under paragraph
			 (3)(A)(ii)(v) of such subsection (a).
							(C)With respect to the provision of general
			 caregiver support services required by such subsection (b)(1)—
							(i)a summary of the support services made
			 available under the program;
							(ii)the number of caregivers who received
			 support services under the program;
							(iii)the cost to the Department of providing
			 each support service provided under the program; and
							(iv)such other information as the Secretary
			 considers appropriate.
							(d)Report on expansion of family caregiver
			 assistance
					(1)In generalNot later than 2 years after the date
			 described in subsection (a)(3)(A), the Secretary shall submit to the Committee
			 on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of
			 the House of Representatives a report on the feasibility and advisability of
			 expanding the provision of assistance under section 1720G(a) of title 38,
			 United States Code, as added by subsection (a)(1), to family caregivers of
			 veterans who have a serious injury incurred or aggravated in the line of duty
			 in the active military, naval, or air service before September 11, 2001.
					(2)RecommendationsThe report required by paragraph (1) shall
			 include such recommendations as the Secretary considers appropriate with
			 respect to the expansion described in such paragraph.
					102.Medical care for family
			 caregiversSection 1781(a) is
			 amended—
				(1)in paragraph (2), by striking
			 and at the end;
				(2)in paragraph (3), by inserting
			 and at the end; and
				(3)by inserting after paragraph (3), the
			 following new paragraph:
					
						(4)an individual designated as a primary
				provider of personal care services under section 1720G(a)(7)(A) of this title
				who is not entitled to care or services under a health-plan contract (as
				defined in section 1725(f) of this
				title);
						.
				103.Counseling and mental health services for
			 caregivers
				(a)In generalSection 1782(c) is amended—
					(1)in paragraph (1), by striking ;
			 or and inserting a semicolon;
					(2)by redesignating paragraph (2) as paragraph
			 (3); and
					(3)by inserting after paragraph (1) the
			 following new paragraph (2):
						
							(2)a family caregiver of an eligible veteran
				or a caregiver of a covered veteran (as those terms are defined in section
				1720G of this title);
				or
							.
					(b)Conforming amendmentThe section heading of section 1782 is
			 amended by adding at the end, the following: and caregivers.
				(c)Clerical amendmentThe table of sections at the beginning of
			 chapter 17 is amended by striking the item relating to section 1782 and
			 inserting the following new item:
					
						
							1782. Counseling, training, and
				mental health services for immediate family members and
				caregivers.
						
						.
				104.Lodging and subsistence for
			 attendantsSection 111(e) is
			 amended—
				(1)by striking When and
			 inserting the following: (1) Except as provided in paragraph (2),
			 when; and
				(2)by adding at the end the following new
			 paragraphs:
					
						(2)(A)Without regard to whether an eligible
				veteran entitled to mileage under this section for travel to a Department
				facility for the purpose of medical examination, treatment, or care requires an
				attendant in order to perform such travel, an attendant of such veteran
				described in subparagraph (B) may be allowed expenses of travel (including
				lodging and subsistence) upon the same basis as such veteran during—
								(i)the period of time in which such veteran is
				traveling to and from a Department facility for the purpose of medical
				examination, treatment, or care; and
								(ii)the duration of the medical examination,
				treatment, or care episode for such veteran.
								(B)An attendant of a veteran described in this
				subparagraph is a provider of personal care services for such veteran who is
				approved under paragraph (6) of section 1720G(a) of this title or designated
				under paragraph (7) of such section 1720G(a).
							(C)The Secretary may prescribe regulations to
				carry out this paragraph. Such regulations may include provisions—
								(i)to limit the number of attendants that may
				receive expenses of travel under this paragraph for a single medical
				examination, treatment, or care episode of an eligible veteran; and
								(ii)to require such attendants to use certain
				travel services.
								(D)In this subsection, the term eligible
				veteran has the meaning given that term in section 1720G(a)(2) of this
				title.
							.
				IIWomen veterans health care matters
			201.Study of barriers for women veterans to
			 health care from the Department of Veterans Affairs
				(a)Study
			 requiredThe Secretary of
			 Veterans Affairs shall conduct a comprehensive study of the barriers to the
			 provision of comprehensive health care by the Department of Veterans Affairs
			 encountered by women who are veterans. In conducting the study, the Secretary
			 shall—
					(1)survey women veterans who seek or receive
			 hospital care or medical services provided by the Department of Veterans
			 Affairs as well as women veterans who do not seek or receive such care or
			 services;
					(2)administer the survey to a representative
			 sample of women veterans from each Veterans Integrated Service Network;
			 and
					(3)ensure that the sample of women veterans
			 surveyed is of sufficient size for the study results to be statistically
			 significant and is a larger sample than that of the study referred to in
			 subsection (b).
					(b)Use of previous studyIn conducting the study required by
			 subsection (a), the Secretary shall build on the work of the study of the
			 Department of Veterans Affairs titled National Survey of Women Veterans
			 in Fiscal Year 2007–2008.
				(c)Elements of studyIn conducting the study required by
			 subsection (a), the Secretary shall conduct research on the effects of the
			 following on the women veterans surveyed in the study:
					(1)The perceived stigma associated with
			 seeking mental health care services.
					(2)The effect of driving distance or
			 availability of other forms of transportation to the nearest medical facility
			 on access to care.
					(3)The availability of child care.
					(4)The acceptability of integrated primary
			 care, women’s health clinics, or both.
					(5)The comprehension of eligibility
			 requirements for, and the scope of services available under, hospital care and
			 medical services.
					(6)The perception of personal safety and
			 comfort in inpatient, outpatient, and behavioral health facilities.
					(7)The gender sensitivity of health care
			 providers and staff to issues that particularly affect women.
					(8)The effectiveness of outreach for health
			 care services available to women veterans.
					(9)The location and operating hours of health
			 care facilities that provide services to women veterans.
					(10)Such other significant barriers as the
			 Secretary considers appropriate.
					(d)Discharge by contractThe Secretary shall enter into a contract
			 with a qualified independent entity or organization to carry out the study and
			 research required under this section.
				(e)Mandatory review of data by certain
			 Department divisions
					(1)In generalThe Secretary shall ensure that the head of
			 each division of the Department of Veterans Affairs specified in paragraph (2)
			 reviews the results of the study conducted under this section. The head of each
			 such division shall submit findings with respect to the study to the Under
			 Secretary for Health and to other pertinent program offices within the
			 Department of Veterans Affairs with responsibilities relating to health care
			 services for women veterans.
					(2)Specified divisionsThe divisions of the Department of Veterans
			 Affairs specified in this paragraph are the following:
						(A)The Center for Women Veterans established
			 under section 318 of title 38, United States Code.
						(B)The Advisory Committee on Women Veterans
			 established under section 542 of such title.
						(f)Reports
					(1)Report on implementationNot later than 6 months after the date on
			 which the Department of Veterans Affairs publishes a final report on the study
			 titled National Survey of Women Veterans in Fiscal Year
			 2007–2008, the Secretary shall submit to Congress a report on the
			 status of the implementation of this section.
					(2)Report on studyNot later than 30 months after the date on
			 which the Department publishes such final report, the Secretary shall submit to
			 Congress a report on the study required under this section. The report shall
			 include recommendations for such administrative and legislative action as the
			 Secretary considers appropriate. The report shall also include the findings of
			 the head of each division of the Department specified under subsection (e)(2)
			 and of the Under Secretary for Health.
					(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Veterans Affairs $4,000,000
			 to carry out this section.
				202.Training and certification for mental
			 health care providers of the Department of Veterans Affairs on care for
			 veterans suffering from sexual trauma and post-traumatic stress
			 disorderSection 1720D is
			 amended—
				(1)by redesignating subsection (d) as
			 subsection (f); and
				(2)by inserting after subsection (c) the
			 following new subsections:
					
						(d)(1)The Secretary shall carry out a program to
				provide graduate medical education, training, certification, and continuing
				medical education for mental health professionals who provide counseling, care,
				and services under subsection (a).
							(2)In carrying out the program required by
				paragraph (1), the Secretary shall ensure that—
								(A)all mental health professionals described
				in such paragraph have been trained in a consistent manner; and
								(B)training described in such paragraph
				includes principles of evidence-based treatment and care for sexual trauma and
				post-traumatic stress disorder.
								(e)Each year, the Secretary shall submit to
				Congress an annual report on the counseling, care, and services provided to
				veterans pursuant to this section. Each report shall include data for the year
				covered by the report with respect to each of the following:
							(1)The number of mental health professionals,
				graduate medical education trainees, and primary care providers who have been
				certified under the program required by subsection (d) and the amount and
				nature of continuing medical education provided under such program to such
				professionals, trainees, and providers who are so certified.
							(2)The number of women veterans who received
				counseling and care and services under subsection (a) from professionals and
				providers who received training under subsection (d).
							(3)The number of graduate medical education,
				training, certification, and continuing medical education courses provided by
				reason of subsection (d).
							(4)The number of trained full-time equivalent
				employees required in each facility of the Department to meet the needs of
				veterans requiring treatment and care for sexual trauma and post-traumatic
				stress disorder.
							(5)Such recommendations for improvements in
				the treatment of women veterans with sexual trauma and post-traumatic stress
				disorder as the Secretary considers appropriate.
							(6)Such other information as the Secretary
				considers
				appropriate.
							.
				203.Pilot program on counseling in retreat
			 settings for women veterans newly separated from service in the Armed
			 Forces
				(a)Pilot program required
					(1)In generalCommencing not later than 180 days after
			 the date of the enactment of this Act, the Secretary of Veterans Affairs shall
			 carry out, through the Readjustment Counseling Service of the Veterans Health
			 Administration, a pilot program to evaluate the feasibility and advisability of
			 providing reintegration and readjustment services described in subsection (b)
			 in group retreat settings to women veterans who are recently separated from
			 service in the Armed Forces after a prolonged deployment.
					(2)Participation at election of
			 veteranThe participation of
			 a veteran in the pilot program under this section shall be at the election of
			 the veteran.
					(b)Covered servicesThe services provided to a woman veteran
			 under the pilot program shall include the following:
					(1)Information on reintegration into the
			 veteran’s family, employment, and community.
					(2)Financial counseling.
					(3)Occupational counseling.
					(4)Information and counseling on stress
			 reduction.
					(5)Information and counseling on conflict
			 resolution.
					(6)Such other information and counseling as
			 the Secretary considers appropriate to assist a woman veteran under the pilot
			 program in reintegration into the veteran's family, employment, and
			 community.
					(c)LocationsThe Secretary shall carry out the pilot
			 program at not fewer than three locations selected by the Secretary for
			 purposes of the pilot program.
				(d)DurationThe pilot program shall be carried out
			 during the 2-year period beginning on the date of the commencement of the pilot
			 program.
				(e)ReportNot later than 180 days after the
			 completion of the pilot program, the Secretary shall submit to Congress a
			 report on the pilot program. The report shall contain the findings and
			 conclusions of the Secretary as a result of the pilot program, and shall
			 include such recommendations for the continuation or expansion of the pilot
			 program as the Secretary considers appropriate.
				(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Veterans Affairs for each of
			 fiscal years 2010 and 2011, $2,000,000 to carry out the pilot program.
				204.Service on certain advisory committees of
			 women recently separated from service in the Armed Forces
				(a)Advisory Committee on Women
			 VeteransSection 542(a)(2)(A)
			 is amended—
					(1)in clause (ii), by striking
			 and at the end;
					(2)in clause (iii), by striking the period at
			 the end and inserting ; and; and
					(3)by inserting after clause (iii) the
			 following new clause:
						
							(iv)women veterans who are recently separated
				from service in the Armed
				Forces.
							.
					(b)Advisory Committee on Minority
			 VeteransSection 544(a)(2)(A)
			 is amended—
					(1)in clause (iii), by striking
			 and at the end;
					(2)in clause (iv), by striking the period at
			 the end and inserting ; and; and
					(3)by inserting after clause (iv) the
			 following new clause:
						
							(v)women veterans who are minority group
				members and are recently separated from service in the Armed
				Forces.
							.
					(c)ApplicabilityThe amendments made by this section shall
			 apply to appointments made on or after the date of the enactment of this
			 Act.
				205.Pilot program on assistance for child care
			 for certain veterans receiving health care
				(a)Pilot program requiredThe Secretary of Veterans Affairs shall
			 carry out a pilot program to assess the feasibility and advisability of
			 providing, subject to subsection (b), assistance to qualified veterans
			 described in subsection (c) to obtain child care so that such veterans can
			 receive health care services described in subsection (c).
				(b)Limitation on period of
			 paymentsAssistance may only
			 be provided to a qualified veteran under the pilot program for receipt of child
			 care during the period that the qualified veteran—
					(1)receives the types of health care services
			 described in subsection (c) at a facility of the Department; and
					(2)requires travel to and return from such
			 facility for the receipt of such health care services.
					(c)Qualified veteransFor purposes of this section, a qualified
			 veteran is a veteran who is—
					(1)the primary caretaker of a child or
			 children; and
					(2)(A)receiving from the Department—
							(i)regular mental health care services;
							(ii)intensive mental health care services;
			 or
							(iii)such other intensive health care services
			 that the Secretary determines that provision of assistance to the veteran to
			 obtain child care would improve access to such health care services by the
			 veteran; or
							(B)in need of regular or intensive mental
			 health care services from the Department, and but for lack of child care
			 services, would receive such health care services from the Department.
						(d)LocationsThe Secretary shall carry out the pilot
			 program in no fewer than three Veterans Integrated Service Networks selected by
			 the Secretary for purposes of the pilot program.
				(e)DurationThe pilot program shall be carried out
			 during the 2-year period beginning on the date of the commencement of the pilot
			 program.
				(f)Forms of child care assistance
					(1)In generalChild care assistance under this section
			 may include the following:
						(A)Stipends for the payment of child care
			 offered by licensed child care centers (either directly or through a voucher
			 program) which shall be, to the extent practicable, modeled after the
			 Department of Veterans Affairs Child Care Subsidy Program established pursuant
			 to section 630 of the Treasury and General Government Appropriations Act, 2002
			 (Public Law 107–67; 115 Stat. 552).
						(B)Direct provision of child care at an
			 on-site facility of the Department of Veterans Affairs.
						(C)Payments to private child care
			 agencies.
						(D)Collaboration with facilities or programs
			 of other Federal departments or agencies.
						(E)Such other forms of assistance as the
			 Secretary considers appropriate.
						(2)Amounts of stipendsIn the case that child care assistance
			 under this section is provided as a stipend under paragraph (1)(A), such
			 stipend shall cover the full cost of such child care.
					(g)ReportNot later than 6 months after the
			 completion of the pilot program, the Secretary shall submit to Congress a
			 report on the pilot program. The report shall include the findings and
			 conclusions of the Secretary as a result of the pilot program, and shall
			 include such recommendations for the continuation or expansion of the pilot
			 program as the Secretary considers appropriate.
				(h)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Veterans Affairs to carry out
			 the pilot program $1,500,000 for each of fiscal years 2010 and 2011.
				206.Care for newborn children of women veterans
			 receiving maternity care
				(a)In generalSubchapter VIII of chapter 17 is amended by
			 adding at the end the following new section:
					
						1786.Care for newborn children of women veterans
				receiving maternity care
							(a)In generalThe Secretary may furnish health care
				services described in subsection (b) to a newborn child of a woman veteran who
				is receiving maternity care furnished by the Department for not more than seven
				days after the birth of the child if the veteran delivered the child in—
								(1)a facility of the Department; or
								(2)another facility pursuant to a Department
				contract for services relating to such delivery.
								(b)Covered health care servicesHealth care services described in this
				subsection are all post-delivery care services, including routine care
				services, that a newborn child
				requires.
							.
				(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 17 is amended by inserting after the item relating to section 1785 the
			 following new item:
					
						
							1786. Care for newborn children
				of women veterans receiving maternity
				care.
						
						.
				IIIRural health improvements
			301.Improvements to the Education Debt
			 Reduction Program
				(a)Inclusion of employee retention as purpose
			 of programSection 7681(a)(2)
			 is amended by inserting and retention after
			 recruitment the first time it appears.
				(b)Expansion of eligibilitySection 7682 is amended—
					(1)in subsection (a)(1), by striking a
			 recently appointed and inserting an; and
					(2)by striking subsection (c).
					(c)Increase in maximum annual amount of
			 paymentsParagraph (1) of
			 subsection (d) of section 7683 is amended—
					(1)by striking $44,000 and
			 inserting $60,000; and
					(2)by striking $10,000 and
			 inserting $12,000.
					(d)Exception to limitation on amount for
			 certain participantsSuch
			 subsection is further amended by adding at the end the following new
			 paragraph:
					
						(3)(A)The Secretary may waive the limitations
				under paragraphs (1) and (2) in the case of a participant described in
				subparagraph (B). In the case of such a waiver, the total amount of education
				debt repayments payable to that participant is the total amount of the
				principal and the interest on the participant’s loans referred to in subsection
				(a).
							(B)A
				participant described in this subparagraph is a participant in the Program who
				the Secretary determines serves in a position for which there is a shortage of
				qualified employees by reason of either the location or the requirements of the
				position.
							.
				302.Visual impairment and orientation and
			 mobility professionals education assistance program
				(a)Establishment of programPart V is amended by inserting after
			 chapter 74 the following new chapter:
					
						75Visual Impairment and Orientation and
				Mobility Professionals Educational Assistance Program
							
								Sec.
								7501. Establishment of
				  scholarship program; purpose.
								7502. Application and
				  acceptance.
								7503. Amount of assistance;
				  duration.
								7504. Agreement.
								7505. Repayment for failure
				  to satisfy requirements of agreement.
							
							7501.Establishment of scholarship program;
				purpose
								(a)EstablishmentSubject to the availability of
				appropriations, the Secretary shall establish and carry out a scholarship
				program to provide financial assistance in accordance with this chapter to
				individuals who—
									(1)are accepted for enrollment or currently
				enrolled in a program of study leading to a degree or certificate in visual
				impairment or orientation and mobility, or a dual degree or certification in
				both such areas, at an accredited (as determined by the Secretary) educational
				institution that is in a State; and
									(2)enter into an agreement with the Secretary
				as described in section 7504 of this title.
									(b)PurposeThe purpose of the scholarship program is
				to increase the supply of qualified blind rehabilitation specialists for the
				Department and the Nation.
								(c)OutreachThe Secretary shall publicize the
				scholarship program to educational institutions throughout the United States,
				with an emphasis on disseminating information to such institutions with high
				numbers of Hispanic students and to Historically Black Colleges and
				Universities.
								7502.Application and acceptance
								(a)Application(1)To apply and participate in the scholarship
				program under this chapter, an individual shall submit to the Secretary an
				application for such participation together with an agreement described in
				section 7504 of this title under which the participant agrees to serve a period
				of obligated service in the Department as provided in the agreement in return
				for payment of educational assistance as provided in the agreement.
									(2)In distributing application forms and
				agreement forms to individuals desiring to participate in the scholarship
				program, the Secretary shall include with such forms the following:
										(A)A fair summary of the rights and
				liabilities of an individual whose application is approved (and whose agreement
				is accepted) by the Secretary.
										(B)A full description of the terms and
				conditions that apply to participation in the scholarship program and service
				in the Department.
										(b)Approval(1)Upon the Secretary’s approval of an
				individual’s participation in the scholarship program, the Secretary shall, in
				writing, promptly notify the individual of that acceptance.
									(2)An individual becomes a participant in the
				scholarship program upon such approval by the Secretary.
									7503.Amount of assistance; duration
								(a)Amount of assistanceThe amount of the financial assistance
				provided an individual under the scholarship program under this chapter shall
				be the amount determined by the Secretary as being necessary to pay the tuition
				and fees of the individual. In the case of an individual enrolled in a program
				of study leading to a dual degree or certification in both the areas of study
				described in section 7501(a)(1) of this title, the tuition and fees shall not
				exceed the amounts necessary for the minimum number of credit hours to achieve
				such dual degree or certification.
								(b)Relationship to other
				assistanceFinancial
				assistance may be provided to an individual under the scholarship program to
				supplement other educational assistance to the extent that the total amount of
				educational assistance received by the individual during an academic year does
				not exceed the total tuition and fees for such academic year.
								(c)Maximum amount of assistance(1)The total amount of assistance provided
				under the scholarship program for an academic year to an individual who is a
				full-time student may not exceed $15,000.
									(2)In the case of an individual who is a
				part-time student, the total amount of assistance provided under the
				scholarship program shall bear the same ratio to the amount that would be paid
				under paragraph (1) if the participant were a full-time student in the program
				of study being pursued by the individual as the coursework carried by the
				individual to full-time coursework in that program of study.
									(3)The total amount of assistance provided to
				an individual under the scholarship program may not exceed $45,000.
									(d)Maximum duration of
				assistanceFinancial
				assistance may not be provided to an individual under the scholarship program
				for more than six academic years.
								7504.AgreementAn agreement between the Secretary and a
				participant in the scholarship program under this chapter shall be in writing,
				shall be signed by the participant, and shall include—
								(1)the Secretary’s agreement to provide the
				participant with financial assistance as authorized under this chapter;
								(2)the participant’s agreement—
									(A)to accept such financial assistance;
									(B)to maintain enrollment and attendance in
				the program of study described in section 7501(a)(1) of this title;
									(C)while enrolled in such program, to maintain
				an acceptable level of academic standing (as determined by the educational
				institution offering such program under regulations prescribed by the
				Secretary); and
									(D)after completion of the program, to serve
				as a full-time employee in the Department for a period of three years, to be
				served within the first six years after the participant has completed such
				program and received a degree or certificate described in section 7501(a)(1) of
				this title; and
									(3)any other terms and conditions that the
				Secretary considers appropriate for carrying out this chapter.
								7505.Repayment for failure to satisfy
				requirements of agreement
								(a)In generalAn individual who receives educational
				assistance under the scholarship program under this chapter shall repay to the
				Secretary an amount equal to the unearned portion of such assistance if the
				individual fails to satisfy the requirements of the agreement entered into
				under section 7504 of this title, except in circumstances authorized by the
				Secretary.
								(b)Amount of repaymentThe Secretary shall establish, by
				regulations, procedures for determining the amount of the repayment required
				under this section and the circumstances under which an exception to the
				required repayment may be granted.
								(c)Waiver or suspension of
				complianceThe Secretary
				shall prescribe regulations providing for the waiver or suspension of any
				obligation of an individual for service or payment under this chapter (or an
				agreement under this chapter) whenever—
									(1)noncompliance by the individual is due to
				circumstances beyond the control of the individual; or
									(2)the Secretary determines that the waiver or
				suspension of compliance is in the best interest of the United States.
									(d)Obligation as debt to United
				StatesAn obligation to repay
				the Secretary under this section is, for all purposes, a debt owed the United
				States. A discharge in bankruptcy under title 11 does not discharge a person
				from such debt if the discharge order is entered less than five years after the
				date of the termination of the agreement or contract on which the debt is
				based.
								.
				(b)Clerical amendmentsThe tables of chapters at the beginning of
			 title 38, and of part V, are each amended by inserting after the item relating
			 to chapter 74 the following new item:
					
						
							75.Visual Impairment and Orientation and Mobility Professionals
				  Educational Assistance
				  Program7501
						
						.
				(c)ImplementationThe Secretary of Veterans Affairs shall
			 implement chapter 75 of title 38, United States Code, as added by subsection
			 (a), not later than 6 months after the date of the enactment of this
			 Act.
				303.Demonstration projects on alternatives for
			 expanding care for veterans in rural areas
				(a)In generalThe Secretary of Veterans Affairs may,
			 through the Director of the Office of Rural Health, carry out demonstration
			 projects to examine the feasibility and advisability of alternatives for
			 expanding care for veterans in rural areas, which may include the
			 following:
					(1)Establishing a partnership between the
			 Department of Veterans Affairs and the Centers for Medicare and Medicaid
			 Services of the Department of Health and Human Services to coordinate care for
			 veterans in rural areas at critical access hospitals (as designated or
			 certified under section 1820 of the Social Security Act (42 U.S.C.
			 1395i–4)).
					(2)Establishing a partnership between the
			 Department of Veterans Affairs and the Department of Health and Human Services
			 to coordinate care for veterans in rural areas at community health
			 centers.
					(3)Expanding coordination between the
			 Department of Veterans Affairs and the Indian Health Service to expand care for
			 Indian veterans.
					(b)Geographic distributionThe Secretary shall ensure that the
			 demonstration projects carried out under subsection (a) are located at
			 facilities that are geographically distributed throughout the United
			 States.
				(c)ReportNot later than 2 years after the date of
			 the enactment of this Act, the Secretary shall submit a report on the results
			 of the demonstration projects carried out under subsection (a) to—
					(1)the Committee on Veterans' Affairs and the
			 Committee on Appropriations of the Senate; and
					(2)the Committee on Veterans' Affairs and the
			 Committee on Appropriations of the House of Representatives.
					(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $5,000,000 for fiscal
			 year 2010 and each fiscal year thereafter.
				304.Program on readjustment and mental health
			 care services for veterans who served in Operation Enduring Freedom and
			 Operation Iraqi Freedom
				(a)Program requiredNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall establish a
			 program to provide—
					(1)to veterans of Operation Enduring Freedom
			 and Operation Iraqi Freedom, particularly veterans who served in such
			 operations while in the National Guard and the Reserves—
						(A)peer outreach services;
						(B)peer support services;
						(C)readjustment counseling and services
			 described in section 1712A of title 38, United States Code; and
						(D)mental health services; and
						(2)to members of the immediate family of
			 veterans described in paragraph (1), during the 3-year period beginning on the
			 date of the return of such veterans from deployment in Operation Enduring
			 Freedom or Operation Iraqi Freedom, education, support, counseling, and mental
			 health services to assist in—
						(A)the readjustment of such veterans to
			 civilian life;
						(B)in the case such veterans have an injury or
			 illness incurred during such deployment, the recovery of such veterans from
			 such injury or illness; and
						(C)the readjustment of the family following
			 the return of such veterans.
						(b)Contracts with community mental health
			 centers and other qualified entitiesIn carrying out the program required by
			 subsection (a), the Secretary may contract with community mental health centers
			 and other qualified entities to provide the services required by such
			 subsection only in areas the Secretary determines are not adequately served by
			 other health care facilities or vet centers of the Department of Veterans
			 Affairs. Such contracts shall require each contracting community health center
			 or entity—
					(1)to the extent practicable, to use
			 telehealth services for the delivery of services required by subsection
			 (a);
					(2)to the extent practicable, to employ
			 veterans trained under subsection (c) in the provision of services covered by
			 that subsection;
					(3)to participate in the training program
			 conducted in accordance with subsection (d);
					(4)to comply with applicable protocols of the
			 Department before incurring any liability on behalf of the Department for the
			 provision of services required by subsection (a);
					(5)for each veteran for whom a community
			 mental health center or other qualified entity provides mental health services
			 under such contract, to provide the Department with such clinical summary
			 information as the Secretary shall require;
					(6)to submit annual reports to the Secretary
			 containing, with respect to the program required by subsection (a) and for the
			 last full calendar year ending before the submittal of such report—
						(A)the number of the veterans served, veterans
			 diagnosed, and courses of treatment provided to veterans as part of the program
			 required by subsection (a); and
						(B)demographic information for such services,
			 diagnoses, and courses of treatment; and
						(7)to meet such other requirements as the
			 Secretary shall require.
					(c)Training of veterans for provision of
			 peer-outreach and peer-support servicesIn carrying out the program required by
			 subsection (a), the Secretary shall contract with a national not-for-profit
			 mental health organization to carry out a national program of training for
			 veterans described in subsection (a) to provide the services described in
			 subparagraphs (A) and (B) of paragraph (1) of such subsection.
				(d)Training of clinicians for provision of
			 servicesThe Secretary shall
			 conduct a training program for clinicians of community mental health centers or
			 entities that have contracts with the Secretary under subsection (b) to ensure
			 that such clinicians can provide the services required by subsection (a) in a
			 manner that—
					(1)recognizes factors that are unique to the
			 experience of veterans who served on active duty in Operation Enduring Freedom
			 or Operation Iraqi Freedom (including their combat and military training
			 experiences); and
					(2)uses best practices and
			 technologies.
					(e)Vet center definedIn this section, the term vet
			 center means a center for readjustment counseling and related mental
			 health services for veterans under section 1712A of title 38, United States
			 Code.
				305.Travel reimbursement for veterans receiving
			 treatment at facilities of the Department of Veterans Affairs
				(a)Enhancement of allowance based upon mileage
			 traveledSection 111 is
			 amended—
					(1)in subsection (a), by striking
			 traveled, and inserting (at a rate of 41.5 cents per
			 mile),; and
					(2)by amending subsection (g) to read as
			 follows:
						
							(g)(1)Beginning one year after the date of the
				enactment of the Caregivers and Veterans
				Omnibus Health Services Act of 2010, the Secretary may adjust the
				mileage rate described in subsection (a) to be equal to the mileage
				reimbursement rate for the use of privately owned vehicles by Government
				employees on official business (when a Government vehicle is available), as
				prescribed by the Administrator of General Services under section 5707(b) of
				title 5.
								(2)If an adjustment in the mileage rate under
				paragraph (1) results in a lower mileage rate than the mileage rate otherwise
				specified in subsection (a), the Secretary shall, not later than 60 days before
				the date of the implementation of the mileage rate as so adjusted, submit to
				Congress a written report setting forth the adjustment in the mileage rate
				under this subsection, together with a justification for the decision to make
				the adjustment in the mileage rate under this
				subsection.
								.
					(b)Coverage of cost of transportation by
			 airSubsection (a) of section
			 111, as amended by subsection (a)(1), is further amended by inserting after the
			 first sentence the following new sentence: Actual necessary expense of
			 travel includes the reasonable costs of airfare if travel by air is the only
			 practical way to reach a Department facility..
				(c)Elimination of limitation based on maximum
			 annual rate of pensionSubsection (b)(1)(D)(i) of such section is
			 amended by inserting who is not traveling by air and before
			 whose annual.
				(d)Determination of practicalitySubsection (b) of such section is amended
			 by adding at the end the following new paragraph:
					
						(4)In determining for purposes of subsection
				(a) whether travel by air is the only practical way for a veteran to reach a
				Department facility, the Secretary shall consider the medical condition of the
				veteran and any other impediments to the use of ground transportation by the
				veteran.
						.
				(e)No expansion of eligibility for beneficiary
			 travelThe amendments made by
			 subsections (b) and (d) of this section may not be construed as expanding or
			 otherwise modifying eligibility for payments or allowances for beneficiary
			 travel under section 111 of title 38, United States Code, as in effect on the
			 day before the date of the enactment of this Act.
				(f)Clarification of relation to public
			 transportation in Veterans Health Administration HandbookNot later than 30 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall revise the
			 Veterans Health Administration Handbook to clarify that an allowance for travel
			 based on mileage paid under section 111(a) of title 38, United States Code, may
			 exceed the cost of such travel by public transportation regardless of medical
			 necessity.
				306.Pilot program on incentives for physicians
			 who assume inpatient responsibilities at community hospitals in health
			 professional shortage areas
				(a)Pilot program requiredThe Secretary of Veterans Affairs shall
			 carry out a pilot program to assess the feasability and advisability of each of
			 the following:
					(1)The provision of financial incentives to
			 eligible physicians who obtain and maintain inpatient privileges at community
			 hospitals in health professional shortage areas in order to facilitate the
			 provision by such physicians of primary care and mental health services to
			 veterans at such hospitals.
					(2)The collection of payments from third-party
			 providers for care provided by eligible physicians to nonveterans while
			 discharging inpatient responsibilities at community hospitals in the course of
			 exercising the privileges described in paragraph (1).
					(b)Eligible physiciansFor purposes of this section, an eligible
			 physician is a primary care or mental health physician employed by the
			 Department of Veterans Affairs on a full-time basis.
				(c)Duration of programThe pilot program shall be carried out
			 during the 3-year period beginning on the date of the commencement of the pilot
			 program.
				(d)Locations
					(1)In generalThe pilot program shall be carried out at
			 not less than five community hospitals in each of not less than two Veterans
			 Integrated Services Networks. The hospitals shall be selected by the Secretary
			 using the results of the survey required under subsection (e).
					(2)Qualifying community
			 hospitalsA community
			 hospital may be selected by the Secretary as a location for the pilot program
			 if—
						(A)the hospital is located in a health
			 professional shortage area; and
						(B)the number of eligible physicians willing
			 to assume inpatient responsibilities at the hospital (as determined using the
			 result of the survey) is sufficient for purposes of the pilot program.
						(e)Survey of physician interest in
			 participation
					(1)In generalNot later than 120 days after the date of
			 the enactment of this Act, the Secretary shall conduct a survey of eligible
			 physicians to determine the extent of the interest of such physicians in
			 participating in the pilot program.
					(2)ElementsThe survey shall disclose the type, amount,
			 and nature of the financial incentives to be provided under subsection (h) to
			 physicians participating in the pilot program.
					(f)Physician participation
					(1)In generalThe Secretary shall select physicians for
			 participation in the pilot program from among eligible physicians who—
						(A)express interest in participating in the
			 pilot program in the survey conducted under subsection (e);
						(B)are in good standing with the Department;
			 and
						(C)primarily have clinical responsibilities
			 with the Department.
						(2)Voluntary participationParticipation in the pilot program shall be
			 voluntary. Nothing in this section shall be construed to require a physician
			 working for the Department to assume inpatient responsibilities at a community
			 hospital unless otherwise required as a term or condition of employment with
			 the Department.
					(g)Assumption of inpatient physician
			 responsibilities
					(1)In generalEach eligible physician selected for
			 participation in the pilot program shall assume and maintain inpatient
			 responsibilities, including inpatient responsibilities with respect to
			 nonveterans, at one or more community hospitals selected by the Secretary for
			 participation in the pilot program under subsection (d).
					(2)Coverage under Federal Tort Claims
			 ActIf an eligible physician
			 participating in the pilot program carries out on-call responsibilities at a
			 community hospital where privileges to practice at such hospital are
			 conditioned upon the provision of services to individuals who are not veterans
			 while the physician is on call for such hospital, the provision of such
			 services by the physician shall be considered an action within the scope of the
			 physician's office or employment for purposes of chapter 171 of title 28,
			 United States Code (commonly referred to as the Federal Tort Claims
			 Act).
					(h)Compensation
					(1)In generalThe Secretary shall provide each eligible
			 physician participating in the pilot program with such compensation (including
			 pay and other appropriate compensation) as the Secretary considers appropriate
			 to compensate such physician for the discharge of any inpatient
			 responsibilities by such physician at a community hospital for which such
			 physician would not otherwise be compensated by the Department as a full-time
			 employee of the Department.
					(2)Written agreementThe amount of any compensation to be
			 provided a physician under the pilot program shall be specified in a written
			 agreement entered into by the Secretary and the physician for purposes of the
			 pilot program.
					(3)Treatment of compensationThe Secretary shall consult with the
			 Director of the Office of Personnel Management on the inclusion of a provision
			 in the written agreement required under paragraph (2) that describes the
			 treatment under Federal law of any compensation provided a physician under the
			 pilot program, including treatment for purposes of retirement under the civil
			 service laws.
					(i)Collections from third
			 partiesIn carrying out the
			 pilot program for the purpose described in subsection (a)(2), the Secretary
			 shall implement a variety and range of requirements and mechanisms for the
			 collection from third-party payors of amounts to reimburse the Department for
			 health care services provided to nonveterans under the pilot program by
			 eligible physicians discharging inpatient responsibilities under the pilot
			 program.
				(j)ReportNot later than 1 year after the date of the
			 enactment of this Act and annually thereafter, the Secretary shall submit to
			 Congress a report on the pilot program, including the following:
					(1)The findings of the Secretary with respect
			 to the pilot program.
					(2)The number of veterans and nonveterans
			 provided inpatient care by physicians participating in the pilot
			 program.
					(3)The amounts payable and collected under
			 subsection (i).
					(k)DefinitionsIn this section:
					(1)Health professional shortage
			 areaThe term health
			 professional shortage area has the meaning given the term in section
			 332(a) of the Public Health Service Act (42 U.S.C. 254e(a)).
					(2)Inpatient responsibilitiesThe term inpatient
			 responsibilities means on-call responsibilities customarily required of
			 a physician by a community hospital as a condition of granting privileges to
			 the physician to practice in the hospital.
					307.Grants for veterans service organizations
			 for transportation of highly rural veterans
				(a)Grants authorized
					(1)In generalThe Secretary of Veterans Affairs shall
			 establish a grant program to provide innovative transportation options to
			 veterans in highly rural areas.
					(2)Eligible recipientsThe following may be awarded a grant under
			 this section:
						(A)State veterans service agencies.
						(B)Veterans service organizations.
						(3)Use of fundsA State veterans service agency or veterans
			 service organization awarded a grant under this section may use the grant
			 amount to—
						(A)assist veterans in highly rural areas to
			 travel to Department of Veterans Affairs medical centers; and
						(B)otherwise assist in providing
			 transportation in connection with the provision of medical care to veterans in
			 highly rural areas.
						(4)Maximum
			 amountThe amount of a grant
			 under this section may not exceed $50,000.
					(5)No matching requirementThe recipient of a grant under this section
			 shall not be required to provide matching funds as a condition for receiving
			 such grant.
					(b)RegulationsThe Secretary shall prescribe regulations
			 for—
					(1)evaluating grant applications under this
			 section; and
					(2)otherwise administering the program
			 established by this section.
					(c)DefinitionsIn this section:
					(1)Highly ruralThe term highly rural, in the
			 case of an area, means that the area consists of a county or counties having a
			 population of less than seven persons per square mile.
					(2)Veterans service organizationThe term veterans service
			 organization means any organization recognized by the Secretary of
			 Veterans Affairs for the representation of veterans under section 5902 of title
			 38, United States Code.
					(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $3,000,000 for each of fiscal years 2010 through
			 2014 to carry out this section.
				308.Modification of eligibility for
			 participation in pilot program of enhanced contract care authority for health
			 care needs of certain veteransSubsection (b) of section 403 of the
			 Veterans’ Mental Health and other Care Improvements Act of 2008 (Public Law
			 110–387; 122 Stat. 4125; 38 U.S.C. 1703 note) is amended to read as
			 follows:
				
					(b)Covered veteransFor purposes of the pilot program under
				this section, a covered veteran is any veteran who—
						(1)is—
							(A)enrolled in the system of patient
				enrollment established under section 1705(a) of title 38, United States Code,
				as of the date of the commencement of the pilot program under subsection
				(a)(2); or
							(B)eligible for health care under section
				1710(e)(3) of such title; and
							(2)resides in a location that is—
							(A)more than 60 minutes driving distance from
				the nearest Department health care facility providing primary care services, if
				the veteran is seeking such services;
							(B)more than 120 minutes driving distance from
				the nearest Department health care facility providing acute hospital care, if
				the veteran is seeking such care; or
							(C)more than 240 minutes driving distance from
				the nearest Department health care facility providing tertiary care, if the
				veteran is seeking such
				care.
							.
			IVMental health care matters
			401.Eligibility of members of the Armed Forces
			 who serve in Operation Enduring Freedom or Operation Iraqi Freedom for
			 counseling and services through Readjustment Counseling Service
				(a)In generalAny member of the Armed Forces, including a
			 member of the National Guard or Reserve, who serves on active duty in the Armed
			 Forces in Operation Enduring Freedom or Operation Iraqi Freedom is eligible for
			 readjustment counseling and related mental health services under section 1712A
			 of title 38, United States Code, through the Readjustment Counseling Service of
			 the Veterans Health Administration.
				(b)No requirement for current active duty
			 serviceA member of the Armed
			 Forces who meets the requirements for eligibility for counseling and services
			 under subsection (a) is entitled to counseling and services under that
			 subsection regardless of whether or not the member is currently on active duty
			 in the Armed Forces at the time of receipt of counseling and services under
			 that subsection.
				(c)RegulationsThe eligibility of members of the Armed
			 Forces for counseling and services under subsection (a) shall be subject to
			 such regulations as the Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly prescribe for purposes of this section.
				(d)Subject to availability of
			 appropriationsThe provision
			 of counseling and services under subsection (a) shall be subject to the
			 availability of appropriations for such purpose.
				402.Restoration of authority of Readjustment
			 Counseling Service to provide referral and other assistance upon request to
			 former members of the Armed Forces not authorized counselingSection 1712A is amended—
				(1)by redesignating subsections (c) through
			 (f) as subsections (d) through (g), respectively; and
				(2)by inserting after subsection (b) the
			 following new subsection (c):
					
						(c)Upon receipt of a request for counseling
				under this section from any individual who has been discharged or released from
				active military, naval, or air service but who is not otherwise eligible for
				such counseling, the Secretary shall—
							(1)provide referral services to assist such
				individual, to the maximum extent practicable, in obtaining mental health care
				and services from sources outside the Department; and
							(2)if pertinent, advise such individual of
				such individual’s rights to apply to the appropriate military, naval, or air
				service, and to the Department, for review of such individual’s discharge or
				release from such
				service.
							.
				403.Study on suicides among veterans
				(a)Study
			 requiredThe Secretary of
			 Veterans Affairs shall conduct a study to determine the number of veterans who
			 died by suicide between January 1, 1999, and the date of the enactment of this
			 Act.
				(b)CoordinationIn carrying out the study under subsection
			 (a) the Secretary of Veterans Affairs shall coordinate with—
					(1)the Secretary of Defense;
					(2)veterans service organizations;
					(3)the Centers for Disease Control and
			 Prevention; and
					(4)State public health offices and veterans
			 agencies.
					(c)Report to CongressThe Secretary of Veterans Affairs shall
			 submit to the Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the study
			 required under subsection (a) and the findings of the Secretary.
				(d)Veterans service organization
			 definedIn this section, the
			 term veterans service organization means any organization
			 recognized by the Secretary for the representation of veterans under section
			 5902 of title 38, United States Code.
				VOther health care matters
			501.Repeal of certain annual reporting
			 requirements
				(a)Nurse pay reportSection 7451 is amended—
					(1)by striking subsection (f); and
					(2)by redesignating subsection (g) as
			 subsection (f).
					(b)Long-term planning report
					(1)In generalSection 8107 is repealed.
					(2)Conforming amendmentThe table of sections at the beginning of
			 chapter 81 is amended by striking the item relating to section 8107.
					502.Submittal date of annual report on Gulf War
			 researchSection 707(c)(1) of
			 the Persian Gulf War Veterans' Health Status Act (title VII of Public Law
			 102–585; 38 U.S.C. 527 note) is amended by striking Not later than March
			 1 of each year and inserting Not later than July 1, 2010, and
			 July 1 of each of the five following years.
			503.Payment for care furnished to CHAMPVA
			 beneficiariesSection 1781 is
			 amended by adding at the end the following new subsection:
				
					(e)Payment by the Secretary under this section
				on behalf of a covered beneficiary for medical care shall constitute payment in
				full and extinguish any liability on the part of the beneficiary for that
				care.
					.
			504.Disclosure of patient treatment information
			 from medical records of patients lacking decisionmaking capacitySection 7332(b)(2) is amended by adding at
			 the end the following new subparagraph:
				
					(F)(i)To a representative of a patient who lacks
				decision-making capacity, when a practitioner deems the content of the given
				record necessary for that representative to make an informed decision regarding
				the patient's treatment.
						(ii)In this subparagraph, the term
				representative means an individual, organization, or other body
				authorized under section 7331 of this title and its implementing regulations to
				give informed consent on behalf of a patient who lacks decision-making
				capacity.
						.
			505.Enhancement of quality management
				(a)Enhancement of quality management through
			 quality management officers
					(1)In generalSubchapter II of chapter 73 is amended by
			 inserting after section 7311 the following new section:
						
							7311A.Quality management officers
								(a)National Quality Management
				Officer(1)The Under Secretary for Health shall
				designate an official of the Veterans Health Administration to act as the
				principal quality management officer for the quality-assurance program required
				by section 7311 of this title. The official so designated may be known as the
				National Quality Management Officer of the Veterans Health
				Administration (in this section referred to as the National
				Quality Management Officer).
									(2)The National Quality Management Officer
				shall report directly to the Under Secretary for Health in the discharge of
				responsibilities and duties of the Officer under this section.
									(3)The National Quality Management Officer
				shall be the official within the Veterans Health Administration who is
				principally responsible for the quality-assurance program referred to in
				paragraph (1). In carrying out that responsibility, the Officer shall be
				responsible for the following:
										(A)Establishing and enforcing the requirements
				of the program referred to in paragraph (1).
										(B)Developing an aggregate quality metric from
				existing data sources, such as the Inpatient Evaluation Center of the
				Department, the National Surgical Quality Improvement Program, and the External
				Peer Review Program of the Veterans Health Administration, that could be used
				to assess reliably the quality of care provided at individual Department
				medical centers and associated community based outpatient clinics.
										(C)Ensuring that existing measures of quality,
				including measures from the Inpatient Evaluation Center, the National Surgical
				Quality Improvement Program, System-Wide Ongoing Assessment and Review reports
				of the Department, and Combined Assessment Program reviews of the Office of
				Inspector General of the Department, are monitored routinely and analyzed in a
				manner that ensures the timely detection of quality of care issues.
										(D)Encouraging research and development in the
				area of quality metrics for the purposes of improving how the Department
				measures quality in individual facilities.
										(E)Carrying out such other responsibilities
				and duties relating to quality management in the Veterans Health Administration
				as the Under Secretary for Health shall specify.
										(4)The requirements under paragraph (3) shall
				include requirements regarding the following:
										(A)A confidential system for the submittal of
				reports by Veterans Health Administration personnel regarding quality
				management at Department facilities.
										(B)Mechanisms for the peer review of the
				actions of individuals appointed in the Veterans Health Administration in the
				position of physician.
										(b)Quality management officers for
				VISNs(1)The Regional Director of each Veterans
				Integrated Services Network shall appoint an official of the Network to act as
				the quality management officer of the Network.
									(2)The quality management officer for a
				Veterans Integrated Services Network shall report to the Regional Director of
				the Veterans Integrated Services Network, and to the National Quality
				Management Officer, regarding the discharge of the responsibilities and duties
				of the officer under this section.
									(3)The quality management officer for a
				Veterans Integrated Services Network shall—
										(A)direct the quality management office in the
				Network; and
										(B)coordinate, monitor, and oversee the
				quality management programs and activities of the Administration medical
				facilities in the Network in order to ensure the thorough and uniform discharge
				of quality management requirements under such programs and activities
				throughout such facilities.
										(c)Quality management officers for medical
				facilities(1)The director of each Veterans Health
				Administration medical facility shall appoint a quality management officer for
				that facility.
									(2)The quality management officer for a
				facility shall report directly to the director of the facility, and to the
				quality management officer of the Veterans Integrated Services Network in which
				the facility is located, regarding the discharge of the responsibilities and
				duties of the quality management officer under this section.
									(3)The quality management officer for a
				facility shall be responsible for designing, disseminating, and implementing
				quality management programs and activities for the facility that meet the
				requirements established by the National Quality Management Officer under
				subsection (a).
									(d)Authorization of
				appropriations(1)Except as provided in paragraph (2), there
				are authorized to be appropriated such sums as may be necessary to carry out
				this section.
									(2)There is authorized to be appropriated to
				carry out the provisions of subparagraphs (B), (C), and (D) of subsection
				(a)(3), $25,000,000 for the two-year period of fiscal years beginning after the
				date of the enactment of this
				section.
									.
					(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 73 is amended by inserting after the item relating to section 7311 the
			 following new item:
						
							
								7311A. Quality management
				officers.
							
							.
					(b)Reports on quality concerns under
			 quality-assurance programSection 7311(b) is amended by adding at the
			 end the following new paragraph:
					
						(4)As part of the quality-assurance program,
				the Under Secretary for Health shall establish mechanisms through which
				employees of Veterans Health Administration facilities may submit reports, on a
				confidential basis, on matters relating to quality of care in Veterans Health
				Administration facilities to the quality management officers of such facilities
				under section 7311A(c) of this title. The mechanisms shall provide for the
				prompt and thorough review of any reports so submitted by the receiving
				officials.
						.
				(c)Review of current health care quality
			 safeguards
					(1)In generalThe Secretary of Veterans Affairs shall
			 conduct a comprehensive review of all current policies and protocols of the
			 Department of Veterans Affairs for maintaining health care quality and patient
			 safety at Department medical facilities. The review shall include a review and
			 assessment of the National Surgical Quality Improvement Program, including an
			 assessment of—
						(A)the efficacy of the quality indicators
			 under the program;
						(B)the efficacy of the data collection methods
			 under the program;
						(C)the efficacy of the frequency with which
			 regular data analyses are performed under the program; and
						(D)the extent to which the resources allocated
			 to the program are adequate to fulfill the stated function of the
			 program.
						(2)ReportNot later than 60 days after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report on
			 the review conducted under paragraph (1), including the findings of the
			 Secretary as a result of the review and such recommendations as the Secretary
			 considers appropriate in light of the review.
					506.Pilot program on use of community-based
			 organizations and local and State government entities to ensure that veterans
			 receive care and benefits for which they are eligible
				(a)Pilot program requiredThe Secretary of Veterans Affairs shall
			 carry out a pilot program to assess the feasibility and advisability of using
			 community-based organizations and local and State government entities—
					(1)to increase the coordination of community,
			 local, State, and Federal providers of health care and benefits for veterans to
			 assist veterans who are transitioning from military service to civilian life in
			 such transition;
					(2)to increase the availability of high
			 quality medical and mental health services to veterans transitioning from
			 military service to civilian life;
					(3)to provide assistance to families of
			 veterans who are transitioning from military service to civilian life to help
			 such families adjust to such transition; and
					(4)to provide outreach to veterans and their
			 families to inform them about the availability of benefits and connect them
			 with appropriate care and benefit programs.
					(b)Duration of programThe pilot program shall be carried out
			 during the 2-year period beginning on the date that is 180 days after the date
			 of the enactment of this Act.
				(c)Program locations
					(1)In generalThe pilot program shall be carried out at
			 five locations selected by the Secretary for purposes of the pilot
			 program.
					(2)ConsiderationsIn selecting locations for the pilot
			 program, the Secretary shall consider the advisability of selecting locations
			 in—
						(A)rural areas;
						(B)areas with populations that have a high
			 proportion of minority group representation;
						(C)areas with populations that have a high
			 proportion of individuals who have limited access to health care; and
						(D)areas that are not in close proximity to an
			 active duty military installation.
						(d)GrantsThe Secretary shall carry out the pilot
			 program through the award of grants to community-based organizations and local
			 and State government entities.
				(e)Selection of grant recipients
					(1)In generalA community-based organization or local or
			 State government entity seeking a grant under the pilot program shall submit to
			 the Secretary an application therefor in such form and in such manner as the
			 Secretary considers appropriate.
					(2)ElementsEach application submitted under paragraph
			 (1) shall include the following:
						(A)A description of the consultations, if any,
			 with the Department of Veterans Affairs in the development of the proposal
			 under the application.
						(B)A plan to coordinate activities under the
			 pilot program, to the greatest extent possible, with the local, State, and
			 Federal providers of services for veterans to reduce duplication of services
			 and to enhance the effect of such services.
						(f)Use of grant fundsThe Secretary shall prescribe appropriate
			 uses of grant funds received under the pilot program.
				(g)Report on program
					(1)In generalNot later than 180 days after the
			 completion of the pilot program, the Secretary shall submit to Congress a
			 report on the pilot program.
					(2)ElementsThe report required by paragraph (1) shall
			 include the following:
						(A)The findings and conclusions of the
			 Secretary with respect to the pilot program.
						(B)An assessment of the benefits to veterans
			 of the pilot program.
						(C)The recommendations of the Secretary as to
			 the advisability of continuing the pilot program.
						507.Specialized residential care and
			 rehabilitation for certain veteransSection 1720 is amended by adding at the end
			 the following new subsection:
				
					(g)The Secretary may contract with appropriate
				entities to provide specialized residential care and rehabilitation services to
				a veteran of Operation Enduring Freedom or Operation Iraqi Freedom who the
				Secretary determines suffers from a traumatic brain injury, has an accumulation
				of deficits in activities of daily living and instrumental activities of daily
				living, and because of these deficits, would otherwise require admission to a
				nursing home even though such care would generally exceed the veteran's nursing
				needs.
					.
			508.Expanded study on the health impact of
			 Project Shipboard Hazard and Defense
				(a)In generalNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall enter into a
			 contract with the Institute of Medicine of the National Academies to conduct an
			 expanded study on the health impact of Project Shipboard Hazard and Defense
			 (Project SHAD).
				(b)Covered veteransThe study required by subsection (a) shall
			 include, to the extent practicable, all veterans who participated in Project
			 Shipboard Hazard and Defense.
				(c)Use of existing studiesThe study required by subsection (a) may
			 use results from the study covered in the report titled Long-Term Health
			 Effects of Participation in Project SHAD of the Institute of Medicine
			 of the National Academies.
				509.Use of non-Department facilities for
			 rehabilitation of individuals with traumatic brain injurySection 1710E is amended—
				(1)by redesignating subsection (b) as
			 subsection (c);
				(2)by inserting after subsection (a) the
			 following new subsection (b):
					
						(b)Covered individualsThe care and services provided under
				subsection (a) shall be made available to an individual—
							(1)who is described in section 1710C(a) of
				this title; and
							(2)(A)to whom the Secretary is unable to provide
				such treatment or services at the frequency or for the duration prescribed in
				such plan; or
								(B)for whom the Secretary determines that it
				is optimal with respect to the recovery and rehabilitation for such
				individual.
								;
				and
				(3)by adding at the end the following new
			 subsection:
					
						(d)StandardsThe Secretary may not provide treatment or
				services as described in subsection (a) at a non-Department facility under such
				subsection unless such facility maintains standards for the provision of such
				treatment or services established by an independent, peer-reviewed organization
				that accredits specialized rehabilitation programs for adults with traumatic
				brain
				injury.
						.
				510.Pilot program on provision of dental
			 insurance plans to veterans and survivors and dependents of veterans
				(a)Pilot program requiredThe Secretary of Veterans Affairs shall
			 carry out a pilot program to assess the feasibility and advisability of
			 providing a dental insurance plan to veterans and survivors and dependents of
			 veterans described in subsection (b).
				(b)Covered veterans and survivors and
			 dependentsThe veterans and
			 survivors and dependents of veterans described in this subsection are as
			 follows:
					(1)Any veteran who is enrolled in the system
			 of annual patient enrollment under section 1705 of title 38, United States
			 Code.
					(2)Any survivor or dependent of a veteran who
			 is eligible for medical care under section 1781 of such title.
					(c)Duration of programThe pilot program shall be carried out
			 during the 3-year period beginning on the date that is 270 days after the date
			 of the enactment of this Act.
				(d)LocationsThe pilot program shall be carried out in
			 such Veterans Integrated Services Networks as the Secretary considers
			 appropriate for purposes of the pilot program.
				(e)AdministrationThe Secretary shall contract with a dental
			 insurer to administer the dental insurance plan provided under the pilot
			 program.
				(f)BenefitsThe dental insurance plan under the pilot
			 program shall provide such benefits for dental care and treatment as the
			 Secretary considers appropriate for the dental insurance plan, including
			 diagnostic services, preventative services, endodontics and other restorative
			 services, surgical services, and emergency services.
				(g)Enrollment
					(1)VoluntaryEnrollment in the dental insurance plan
			 under the pilot program shall be voluntary.
					(2)Minimum
			 periodEnrollment in the
			 dental insurance plan shall be for such minimum period as the Secretary shall
			 prescribe for purposes of this section.
					(h)Premiums
					(1)In generalPremiums for coverage under the dental
			 insurance plan under the pilot program shall be in such amount or amounts as
			 the Secretary shall prescribe to cover all costs associated with the pilot
			 program.
					(2)Annual adjustmentThe Secretary shall adjust the premiums
			 payable under the pilot program for coverage under the dental insurance plan on
			 an annual basis. Each individual covered by the dental insurance plan at the
			 time of such an adjustment shall be notified of the amount and effective date
			 of such adjustment.
					(3)Responsibility for paymentEach individual covered by the dental
			 insurance plan shall pay the entire premium for coverage under the dental
			 insurance plan, in addition to the full cost of any copayments.
					(i)Voluntary disenrollment
					(1)In generalWith respect to enrollment in the dental
			 insurance plan under the pilot program, the Secretary shall—
						(A)permit the voluntary disenrollment of an
			 individual in the dental insurance plan if the disenrollment occurs during the
			 30-day period beginning on the date of the enrollment of the individual in the
			 dental insurance plan; and
						(B)permit the voluntary disenrollment of an
			 individual in the dental insurance plan for such circumstances as the Secretary
			 shall prescribe for purposes of this subsection, but only to the extent such
			 disenrollment does not jeopardize the fiscal integrity of the dental insurance
			 plan.
						(2)Allowable circumstancesThe circumstances prescribed under
			 paragraph (1)(B) shall include the following:
						(A)If an individual enrolled in the dental
			 insurance plan relocates to a location outside the jurisdiction of the dental
			 insurance plan that prevents use of the benefits under the dental insurance
			 plan.
						(B)If an individual enrolled in the dental
			 insurance plan is prevented by a serious medical condition from being able to
			 obtain benefits under the dental insurance plan.
						(C)Such other circumstances as the Secretary
			 shall prescribe for purposes of this subsection.
						(3)Establishment of proceduresThe Secretary shall establish procedures
			 for determinations on the permissibility of voluntary disenrollments under
			 paragraph (1)(B). Such procedures shall ensure timely determinations on the
			 permissibility of such disenrollments.
					(j)Relationship to dental care provided by
			 SecretaryNothing in this
			 section shall affect the responsibility of the Secretary to provide dental care
			 under section 1712 of title 38, United States Code, and the participation of an
			 individual in the dental insurance plan under the pilot program shall not
			 affect the individual’s entitlement to outpatient dental services and
			 treatment, and related dental appliances, under that section.
				(k)RegulationsThe dental insurance plan under the pilot
			 program shall be administered under such regulations as the Secretary shall
			 prescribe.
				511.Prohibition on collection of copayments
			 from veterans who are catastrophically disabled
				(a)In generalSubchapter III of chapter 17 is amended by
			 adding at the end the following new section:
					
						1730A.Prohibition on collection of copayments
				from catastrophically disabled veteransNotwithstanding subsections (f) and (g) of
				section 1710 and section 1722A(a) of this title or any other provision of law,
				the Secretary may not require a veteran who is catastrophically disabled, as
				defined by the Secretary, to make any copayment for the receipt of hospital
				care or medical services under the laws administered by the
				Secretary.
						.
				
				(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 17 is amended by inserting after the item relating to section 1730 the
			 following new item:
					
						
							1730A. Prohibition on
				collection of copayments from catastrophically disabled
				veterans.
						
						.
				512.Higher priority status for certain veterans
			 who are medal of honor recipientsSection 1705(a)(3) is amended by inserting
			 veterans who were awarded the medal of honor under section 3741, 6241,
			 or 8741 of title 10 or section 491 of title 14, after the Purple
			 Heart,.
			513.Hospital care, medical services, and
			 nursing home care for certain Vietnam-era veterans exposed to herbicide and
			 veterans of the Persian Gulf WarSection 1710(e) is amended—
				(1)in paragraph (3)—
					(A)by striking subsection
			 (a)(2)(F)— and all that follows through (C) in the case
			 and inserting subsection (a)(2)(F) in the case; and
					(B)by redesignating clauses (i) and (ii) of
			 the former subparagraph (C) as subparagraphs (A) and (B) of such paragraph (3)
			 and by realigning the margin of such new subparagraphs two ems to the left;
			 and
					(2)in paragraph (1)(C)—
					(A)by striking paragraphs (2) and
			 (3) and inserting paragraph (2); and
					(B)by inserting after on active
			 duty the following: between August 2, 1990, and November 11,
			 1998,.
					514.Establishment of Director of Physician
			 Assistant Services in Veterans Health Administration
				(a)In generalSection 7306(a) is amended by striking
			 paragraph (9) and inserting the following new paragraph (9):
					
						(9)The Director of Physician Assistant
				Services, who shall—
							(A)serve in a full-time capacity at the
				Central Office of the Department;
							(B)be a qualified physician assistant;
				and
							(C)be responsible and report directly to the
				Chief Patient Care Services Officer of the Veterans Health Administration on
				all matters relating to the education and training, employment, appropriate
				use, and optimal participation of physician assistants within the programs and
				initiatives of the
				Administration.
							.
				(b)Deadline for implementationThe Secretary of Veterans Affairs shall
			 ensure that an individual is serving as the Director of Physician Assistant
			 Services under paragraph (9) of section 7306(a) of title 38, United States
			 Code, as amended by subsection (a), by not later than 120 days after the date
			 of the enactment of this Act.
				515.Committee on Care of Veterans with
			 Traumatic Brain Injury
				(a)Establishment of committeeSubchapter II of chapter 73 is amended by
			 inserting after section 7321 the following new section:
					
						7321A.Committee on Care of Veterans with
				Traumatic Brain Injury
							(a)EstablishmentThe Secretary shall establish in the
				Veterans Health Administration a committee to be known as the Committee
				on Care of Veterans with Traumatic Brain Injury. The Under Secretary
				for Health shall appoint employees of the Department with expertise in the care
				of veterans with traumatic brain injury to serve on the committee.
							(b)Responsibilities of committeeThe committee shall assess, and carry out a
				continuing assessment of, the capability of the Veterans Health Administration
				to meet effectively the treatment and rehabilitation needs of veterans with
				traumatic brain injury. In carrying out that responsibility, the committee
				shall—
								(1)evaluate the care provided to such veterans
				through the Veterans Health Administration;
								(2)identify systemwide problems in caring for
				such veterans in facilities of the Veterans Health Administration;
								(3)identify specific facilities within the
				Veterans Health Administration at which program enrichment is needed to improve
				treatment and rehabilitation of such veterans; and
								(4)identify model programs which the committee
				considers to have been successful in the treatment and rehabilitation of such
				veterans and which should be implemented more widely in or through facilities
				of the Veterans Health Administration.
								(c)Advice and recommendationsThe committee shall—
								(1)advise the Under Secretary regarding the
				development of policies for the care and rehabilitation of veterans with
				traumatic brain injury; and
								(2)make recommendations to the Under
				Secretary—
									(A)for improving programs of care of such
				veterans at specific facilities and throughout the Veterans Health
				Administration;
									(B)for establishing special programs of
				education and training relevant to the care of such veterans for employees of
				the Veterans Health Administration;
									(C)regarding research needs and priorities
				relevant to the care of such veterans; and
									(D)regarding the appropriate allocation of
				resources for all such activities.
									(d)Annual reportNot later than June 1, 2010, and each year
				thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of
				the Senate and the Committee on Veterans' Affairs of the House of
				Representatives a report on the implementation of this section. Each such
				report shall include the following for the calendar year preceding the year in
				which the report is submitted:
								(1)A list of the members of the
				committee.
								(2)The assessment of the Under Secretary for
				Health, after review of the findings of the committee, regarding the capability
				of the Veterans Health Administration, on a systemwide and facility-by-facility
				basis, to meet effectively the treatment and rehabilitation needs of veterans
				with traumatic brain injury.
								(3)The plans of the committee for further
				assessments.
								(4)The findings and recommendations made by
				the committee to the Under Secretary for Health and the views of the Under
				Secretary on such findings and recommendations.
								(5)A description of the steps taken, plans
				made (and a timetable for the execution of such plans), and resources to be
				applied toward improving the capability of the Veterans Health Administration
				to meet effectively the treatment and rehabilitation needs of veterans with
				traumatic brain
				injury.
								.
				(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 73 is amended by inserting after the item relating to section 7321 the
			 following new item:
					
						
							7321A. Committee on Care of
				Veterans with Traumatic Brain
				Injury.
						
						.
				516.Increase in amount available to disabled
			 veterans for improvements and structural alterations furnished as part of home
			 health services
				(a)IncreaseSection 1717(a)(2) is amended by striking
			 subparagraphs (A) and (B) and inserting the following:
					
						(A)in the case of medical services furnished
				under section 1710(a)(1) of this title, or for a disability described in
				section 1710(a)(2)(C) of this title—
							(i)in the case of a veteran who first applies
				for benefits under this paragraph before the date of the
				Caregivers and Veterans Omnibus Health
				Services Act of 2010, $4,100; or
							(ii)in the case of a veteran who first applies
				for benefits under this paragraph on or after the date of the
				Caregivers and Veterans Omnibus Health
				Services Act of 2010, $6,800; and
							(B)in the case of medical services furnished
				under any other provision of section 1710(a) of this title—
							(i)in the case of a veteran who first applies
				for benefits under this paragraph before the date of the
				Caregivers and Veterans Omnibus Health
				Services Act of 2010, $1,200; or
							(ii)in the case of a veteran who first applies
				for benefits under this paragraph on or after the date of the
				Caregivers and Veterans Omnibus Health
				Services Act of 2010,
				$2,000.
							.
				(b)ConstructionA veteran who exhausts such veteran’s
			 eligibility for benefits under section 1717(a)(2) of such title before the date
			 of the enactment of this Act, is not entitled to additional benefits under such
			 section by reason of the amendments made by subsection (a).
				517.Extension of statutorily defined copayments
			 for certain veterans for hospital care and nursing home careSubparagraph (B) of section 1710(f)(2) is
			 amended to read as follows:
				
					(B)before September 30, 2012, an amount equal
				to $10 for every day the veteran receives hospital care and $5 for every day
				the veteran receives nursing home
				care.
					.
			518.Extension of authority to recover cost of
			 certain care and services from disabled veterans with health-plan
			 contractsSubparagraph (E) of
			 section 1729(a)(2) is amended to read as follows:
				
					(E)for which care and services are furnished
				before October 1, 2012, under this chapter to a veteran who—
						(i)has a service-connected disability;
				and
						(ii)is entitled to care (or payment of the
				expenses of care) under a health-plan
				contract.
						.
			VIDepartment personnel matters
			601.Enhancement of authorities for retention of
			 medical professionals
				(a)Secretarial authority To extend title 38
			 status to additional positions
					(1)In generalParagraph (3) of section 7401 is amended by
			 striking and blind rehabilitation outpatient specialists. and
			 inserting the following: “blind rehabilitation outpatient specialists, and such
			 other classes of health care occupations as the Secretary considers necessary
			 for the recruitment and retention needs of the Department subject to the
			 following requirements:
						
							(A)Such other classes of health care
				occupations—
								(i)are not occupations relating to
				administrative, clerical, or physical plant maintenance and protective
				services;
								(ii)that would otherwise receive basic pay in
				accordance with the General Schedule under section 5332 of title 5;
								(iii)provide, as determined by the Secretary,
				direct patient care services or services incident to direct patient services;
				and
								(iv)would not otherwise be available to provide
				medical care or treatment for veterans.
								(B)Not later than 45 days before the Secretary
				appoints any personnel for a class of health care occupations that is not
				specifically listed in this paragraph, the Secretary shall submit to the
				Committee on Veterans' Affairs of the Senate, the Committee on Veterans'
				Affairs of the House of Representatives, and the Office of Management and
				Budget notice of such appointment.
							(C)Before submitting notice under subparagraph
				(B), the Secretary shall solicit comments from any labor organization
				representing employees in such class and include such comments in such
				notice.
							.
					(2)Appointment of nurse
			 assistantsSuch paragraph is
			 further amended by inserting nurse assistants, after
			 licensed practical or vocational nurses,.
					(b)Probationary periods for registered
			 nursesSection 7403(b) is
			 amended—
					(1)in paragraph (1), by striking
			 Appointments and inserting Except as otherwise provided
			 in this subsection, appointments;
					(2)by redesignating paragraph (2) as paragraph
			 (4); and
					(3)by inserting after paragraph (1) the
			 following new paragraphs:
						
							(2)With respect to the appointment of a
				registered nurse under this chapter, paragraph (1) shall apply with respect to
				such appointment regardless of whether such appointment is on a full-time basis
				or a part-time basis.
							(3)An appointment described in subsection (a)
				on a part-time basis of a person who has previously served on a full-time basis
				for the probationary period for the position concerned shall be without a
				probationary
				period.
							.
					(c)Prohibition on temporary part-time
			 registered nurse appointments in excess of 2 yearsSection
			 7405 is amended by adding at the end the following new subsection:
					
						(g)(1)Except as provided in paragraph (3),
				employment of a registered nurse on a temporary part-time basis under
				subsection (a)(1) shall be for a probationary period of two years.
							(2)Except as provided in paragraph (3), upon
				completion by a registered nurse of the probationary period described in
				paragraph (1)—
								(A)the employment of such nurse shall—
									(i)no longer be considered temporary;
				and
									(ii)be considered an appointment described in
				section 7403(a) of this title; and
									(B)the nurse shall be considered to have
				served the probationary period required by section 7403(b).
								(3)This subsection shall not apply to
				appointments made on a term limited basis of less than or equal to three years
				of—
								(A)nurses with a part-time appointment
				resulting from an academic affiliation or teaching position in a nursing
				academy of the Department;
								(B)nurses appointed as a result of a specific
				research proposal or grant; or
								(C)nurses who are not citizens of the United
				States and appointed under section 7407(a) of this
				title.
								.
				(d)Rate of basic pay for appointees to the
			 Office of the Under Secretary for Health set to rate of basic pay for Senior
			 Executive Service positions
					(1)In generalSection 7404(a) is amended—
						(A)by striking The annual and
			 inserting (1) The annual;
						(B)by striking The pay and
			 inserting the following:
							
								(2)The
				pay
								;
						(C)by striking under the preceding
			 sentence and inserting under paragraph (1); and
						(D)by adding at the end the following new
			 paragraph:
							
								(3)(A)The rate of basic pay for a position to
				which an Executive order applies under paragraph (1) and is not described by
				paragraph (2) shall be set in accordance with section 5382 of title 5 as if
				such position were a Senior Executive Service position (as such term is defined
				in section 3132(a) of title 5).
									(B)A
				rate of basic pay for a position may not be set under subparagraph (A) in
				excess of—
										(i)in the case the position is not described
				in clause (ii), the rate of basic pay payable for level III of the Executive
				Schedule; or
										(ii)in the case that the position is covered by
				a performance appraisal system that meets the certification criteria
				established by regulation under section 5307(d) of title 5, the rate of basic
				pay payable for level II of the Executive Schedule.
										(C)Notwithstanding the provisions of
				subsection (d) of section 5307 of title 5, the Secretary may make any
				certification under that subsection instead of the Office of Personnel
				Management and without concurrence of the Office of Management and
				Budget.
									.
						(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall take effect on the first day of the first pay period
			 beginning after the day that is 180 days after the date of the enactment of
			 this Act.
					(e)Special incentive pay for Department
			 pharmacist executivesSection
			 7410 is amended—
					(1)by striking The Secretary
			 may and inserting the following:
						
							(a)In generalThe Secretary
				may
							;
				and
					(2)by adding at the end the following new
			 subsection:
						
							(b)Special incentive pay for Department
				pharmacist executives(1)In order to recruit and retain highly
				qualified Department pharmacist executives, the Secretary may authorize the
				Under Secretary for Health to pay special incentive pay of not more than
				$40,000 per year to an individual of the Veterans Health Administration who is
				a pharmacist executive.
								(2)In determining whether and how much special
				pay to provide to such individual, the Under Secretary shall consider the
				following:
									(A)The grade and step of the position of the
				individual.
									(B)The scope and complexity of the position of
				the individual.
									(C)The personal qualifications of the
				individual.
									(D)The characteristics of the labor market
				concerned.
									(E)Such other factors as the Secretary
				considers appropriate.
									(3)Special incentive pay under paragraph (1)
				for an individual is in addition to all other pay (including basic pay) and
				allowances to which the individual is entitled.
								(4)Except as provided in paragraph (5),
				special incentive pay under paragraph (1) for an individual shall be considered
				basic pay for all purposes, including retirement benefits under chapters 83 and
				84 of title 5, and other benefits.
								(5)Special incentive pay under paragraph (1)
				for an individual shall not be considered basic pay for purposes of adverse
				actions under subchapter V of this chapter.
								(6)Special incentive pay under paragraph (1)
				may not be awarded to an individual in an amount that would result in an
				aggregate amount of pay (including bonuses and awards) received by such
				individual in a year under this title that is greater than the annual pay of
				the
				President.
								.
					(f)Pay for physicians and dentists
					(1)Non-foreign cost of living adjustment
			 allowanceSection 7431(b) is
			 amended by adding at the end the following new paragraph:
						
							(5)The non-foreign cost of living adjustment
				allowance authorized under section 5941 of title 5 for physicians and dentists
				whose pay is set under this section shall be determined as a percentage of base
				pay
				only.
							.
					(2)Market pay determinations for physicians
			 and dentists in administrative or executive leadership positionsSection 7431(c)(4)(B)(i) is amended by
			 adding at the end the following: The Secretary may exempt physicians and
			 dentists occupying administrative or executive leadership positions from the
			 requirements of the previous sentence..
					(3)Exception to prohibition on reduction of
			 market paySection 7431(c)(7)
			 is amended by striking concerned. and inserting
			 concerned, unless there is a change in board certification or reduction
			 of privileges..
					(g)Adjustment of pay cap for
			 nursesSection 7451(c)(2) is
			 amended by striking level V and inserting level
			 IV.
				(h)Exemption for certified registered nurse
			 anesthetists from limitation on authorized competitive paySection 7451(c)(2) is further amended by
			 adding at the end the following new sentence: The maximum rate of basic
			 pay for a grade for the position of certified registered nurse anesthetist
			 pursuant to an adjustment under subsection (d) may exceed the maximum rate
			 otherwise provided in the preceding sentence..
				(i)Increased limitation on special pay for
			 nurse executivesSection
			 7452(g)(2) is amended by striking $25,000 and inserting
			 $100,000.
				(j)Locality pay scale computations
					(1)Education, training, and support for
			 facility directors in wage surveysSection 7451(d)(3) is amended by adding at
			 the end the following new subparagraph:
						
							(F)The Under Secretary for Health shall
				provide appropriate education, training, and support to directors of Department
				health care facilities in the conduct and use of surveys, including the use of
				third-party surveys, under this
				paragraph.
							.
					(2)Information on methodology used in wage
			 surveysSection 7451(e)(4) is
			 amended—
						(A)by redesignating subparagraph (D) as
			 subparagraph (E); and
						(B)by inserting after subparagraph (C) the
			 following new subparagraph (D):
							
								(D)In any case in which the director conducts
				such a wage survey during the period covered by the report and makes adjustment
				in rates of basic pay applicable to one or more covered positions at the
				facility, information on the methodology used in making such adjustment or
				adjustments.
								.
						(3)Disclosure of information to persons in
			 covered positionsSection
			 7451(e), as amended by paragraph (2) of this subsection, is further amended by
			 adding at the end the following new paragraph:
						
							(6)(A)Upon the request of an individual described
				in subparagraph (B) for a report provided under paragraph (4) with respect to a
				Department health-care facility, the Under Secretary for Health or the director
				of such facility shall provide to the individual the most current report for
				such facility provided under such paragraph.
								(B)An individual described in this
				subparagraph is—
									(i)an individual in a covered position at a
				Department health-care facility; or
									(ii)a
				representative of the labor organization representing that individual who is
				designated by that individual to make the
				request.
									.
					(k)Eligibility of part-Time nurses for
			 additional nurse pay
					(1)In generalSection 7453 is amended—
						(A)in subsection (a), by striking a
			 nurse and inserting a full-time nurse or part-time
			 nurse;
						(B)in subsection (b)—
							(i)in the first sentence—
								(I)by striking on a tour of
			 duty;
								(II)by striking service on such
			 tour and inserting such service; and
								(III)by striking of such tour and
			 inserting of such service; and
								(ii)in the second sentence, by striking
			 of such tour and inserting of such
			 service;
							(C)in subsection (c)—
							(i)by striking on a tour of
			 duty; and
							(ii)by striking service on such
			 tour and inserting such service; and
							(D)in subsection (e)—
							(i)in paragraph (1), by striking eight
			 hours in a day and inserting eight consecutive hours;
			 and
							(ii)in paragraph (5)(A), by striking
			 tour of duty and inserting period of
			 service.
							(2)Exclusion of application of additional
			 nurse pay provisions to certain additional employeesParagraph (3) of section 7454(b) is amended
			 to read as follows:
						
							(3)Employees appointed under section 7408 of
				this title performing service on a tour of duty, any part of which is within
				the period commencing at midnight Friday and ending at midnight Sunday, shall
				receive additional pay in addition to the rate of basic pay provided such
				employees for each hour of service on such tour at a rate equal to 25 percent
				of such employee's hourly rate of basic
				pay.
							.
					(l)Enhanced authority To increase rates of
			 basic pay To obtain or retain services of certain personsSection 7455(c) is amended to read as
			 follows:
					
						(c)(1)Subject to paragraph (2), the amount of any
				increase under subsection (a) in the minimum rate for any grade may not (except
				in the case of nurse anesthetists, licensed practical nurses, licensed
				vocational nurses, nursing positions otherwise covered by title 5, pharmacists,
				and licensed physical therapists) exceed the maximum rate of basic pay
				(excluding any locality-based comparability payment under section 5304 of title
				5 or similar provision of law) for the grade or level by more than 30
				percent.
							(2)No rate may be established under this
				section in excess of the rate of basic pay payable for level IV of the
				Executive
				Schedule.
							.
				602.Limitations on overtime duty, weekend duty,
			 and alternative work schedules for nurses
				(a)Overtime duty
					(1)In generalSubchapter IV of chapter 74 is amended by
			 adding at the end the following new section:
						
							7459.Nursing staff: special rules for overtime
				duty
								(a)LimitationExcept as provided in subsection (c), the
				Secretary may not require nursing staff to work more than 40 hours (or 24 hours
				if such staff is covered under section 7456 of this title) in an administrative
				work week or more than eight consecutive hours (or 12 hours if such staff is
				covered under section 7456 or 7456A of this title).
								(b)Voluntary overtime(1)Nursing staff may on a voluntary basis
				elect to work hours otherwise prohibited by subsection (a).
									(2)The refusal of nursing staff to work hours
				prohibited by subsection (a) shall not be grounds—
										(A)to discriminate (within the meaning of
				section 704(a) of the Civil Rights Act of 1964 (42 U.S.C. 2000e–3(a))) against
				the staff;
										(B)to dismiss or discharge the staff;
				or
										(C)for any other adverse personnel action
				against the staff.
										(c)Overtime under emergency
				circumstances(1)Subject to paragraph (2), the Secretary may
				require nursing staff to work hours otherwise prohibited by subsection (a)
				if—
										(A)the work is a consequence of an emergency
				that could not have been reasonably anticipated;
										(B)the emergency is non-recurring and is not
				caused by or aggravated by the inattention of the Secretary or lack of
				reasonable contingency planning by the Secretary;
										(C)the Secretary has exhausted all good faith,
				reasonable attempts to obtain voluntary workers;
										(D)the nurse staff have critical skills and
				expertise that are required for the work; and
										(E)the work involves work for which the
				standard of care for a patient assignment requires continuity of care through
				completion of a case, treatment, or procedure.
										(2)Nursing staff may not be required to work
				hours under this subsection after the requirement for a direct role by the
				staff in responding to medical needs resulting from the emergency ends.
									(d)Nursing staff definedIn this section, the term nursing
				staff includes the following:
									(1)A registered nurse.
									(2)A licensed practical or vocational
				nurse.
									(3)A nurse assistant appointed under this
				chapter or title 5.
									(4)Any other nurse position designated by the
				Secretary for purposes of this
				section.
									.
					(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 74 is amended by inserting after the item relating to section 7458 the
			 following new item:
						
							
								7459. Nursing staff: special
				rules for overtime
				duty.
							
							.
					(b)Weekend dutySection 7456 is amended—
					(1)by striking subsection (c); and
					(2)by redesignating subsection (d) as
			 subsection (c).
					(c)Alternate work schedules
					(1)In generalSection 7456A(b)(1)(A) is amended by
			 striking three regularly scheduled and all that follows through
			 the period at the end and inserting six regularly scheduled 12-hour
			 tours of duty within a 14-day period shall be considered for all purposes to
			 have worked a full 80-hour pay period..
					(2)Conforming amendmentsSection 7456A(b) is amended—
						(A)in the subsection heading, by striking
			 36/40 and inserting 72/80;
						(B)in paragraph (2)(A), by striking
			 40-hour basic work week and inserting 80-hour pay
			 period; and
						(C)in paragraph (3), by striking
			 regularly.
						603.Reauthorization of health professionals
			 educational assistance scholarship program
				(a)In generalSection 7618 is amended by striking
			 December 31, 1998 and inserting December 31,
			 2014.
				(b)Expansion of eligibility
			 requirementsSection
			 7612(b)(2) is amended by striking (under section and all that
			 follows through or vocational nurse. and inserting the
			 following: as an appointee under paragraph (1) or (3) of section 7401 of
			 this title..
				(c)Additional program
			 requirementsSubchapter II of
			 chapter 76, as amended by subsections (a) and (b), is further amended—
					(1)by redesignating section 7618 as section
			 7619; and
					(2)by inserting after section 7617 the
			 following new section:
						
							7618.Additional program requirements
								(a)Program modificationNotwithstanding any provision of this
				subchapter, the Secretary shall carry out this subchapter after the date of the
				enactment of this section by modifying the Scholarship Program in such a manner
				that the program and hiring processes are designed to fully employ Scholarship
				Program graduates as soon as possible, if not immediately, upon graduation and
				completion of necessary certifications, and to actively assist and monitor
				graduates to ensure certifications are obtained in a minimal amount of time
				following graduation.
								(b)Clinical
				toursThe Secretary shall
				require participants in the Scholarship Program to perform clinical tours in
				assignments or locations determined by the Secretary while the participants are
				enrolled in the course of education or training for which the scholarship is
				provided.
								(c)MentorsThe Secretary shall ensure that at the
				commencement of the period of obligated service of a participant in the
				Scholarship Program, the participant is assigned to a mentor who is employed in
				the same facility where the participant performs such
				service.
								.
					(d)Clerical amendmentThe table of sections at the beginning of
			 chapter 76 is amended by striking the item relating to section 7618 and
			 inserting the following new items:
					
						
							7618. Additional program
				requirements.
							7619. Expiration of
				program.
						
						.
				604.Loan repayment program for clinical
			 researchers from disadvantaged backgrounds
				(a)In generalThe Secretary of Veterans Affairs may, in
			 consultation with the Secretary of Health and Human Services, use the
			 authorities available in section 487E of the Public Health Service Act (42
			 U.S.C. 288–5) for the repayment of the principal and interest of educational
			 loans of appropriately qualified health professionals who are from
			 disadvantaged backgrounds in order to secure clinical research by such
			 professionals for the Veterans Health Administration.
				(b)LimitationsThe exercise by the Secretary of Veterans
			 Affairs of the authorities referred to in subsection (a) shall be subject to
			 the conditions and limitations specified in paragraphs (2) and (3) of section
			 487E(a) of the Public Health Service Act (42 U.S.C. 288–5(a)(2) and
			 (3)).
				(c)FundingAmounts for the repayment of principal and
			 interest of educational loans under this section shall be derived from amounts
			 available to the Secretary of Veterans Affairs for the Veterans Health
			 Administration for Medical Services.
				VIIHomeless veterans matters
			701.Per diem grant payments to nonconforming
			 entitiesSection 2012 is
			 amended by adding at the end the following new subsection:
				
					(d)Per diem payments to nonconforming
				entities(1)The Secretary may make funds available for
				per diem payments under this section to the following grant recipients or
				eligible entities:
							(A)Grant recipients or eligible entities
				that—
								(i)meet each of the transitional and
				supportive services criteria prescribed by the Secretary pursuant to subsection
				(a)(1); and
								(ii)furnish services to homeless individuals,
				of which less than 75 percent are veterans.
								(B)Grant recipients or eligible entities
				that—
								(i)meet at least one, but not all, of the
				transitional and supportive services criteria prescribed by the Secretary
				pursuant to subsection (a)(1); and
								(ii)furnish services to homeless individuals,
				of which not less than 75 percent are veterans.
								(C)Grant recipients or eligible entities
				that—
								(i)meet at least one, but not all, of the
				transitional and supportive services criteria prescribed by the Secretary
				pursuant to subsection (a)(1); and
								(ii)furnish services to homeless individuals,
				of which less than 75 percent are veterans.
								(2)Notwithstanding subsection (a)(2), in
				providing per diem payments under this subsection, the Secretary shall
				determine the rate of such per diem payments in accordance with the following
				order of priority:
							(A)Grant recipients or eligible entities
				described by paragraph (1)(A).
							(B)Grant recipients or eligible entities
				described by paragraph (1)(B).
							(C)Grant recipients or eligible entities
				described by paragraph (1)(C).
							(3)For purposes of this subsection, an
				eligible entity is a nonprofit entity and may be an entity that is ineligible
				to receive a grant under section 2011 of this title, but whom the Secretary
				determines carries out the purposes described in that
				section.
						.
			VIIINonprofit research and education
			 corporations
			801.General authorities on establishment of
			 corporations
				(a)Authorization of multi-medical center
			 research corporations
					(1)In generalSection 7361 is amended—
						(A)by redesignating subsection (b) as
			 subsection (e); and
						(B)by inserting after subsection (a) the
			 following new subsection (b):
							
								(b)(1)Subject to paragraph (2), a corporation
				established under this subchapter may facilitate the conduct of research,
				education, or both at more than one medical center. Such a corporation shall be
				known as a multi-medical center research corporation.
									(2)The board of directors of a multi-medical
				center research corporation under this subsection shall include the official at
				each Department medical center concerned who is, or who carries out the
				responsibilities of, the medical center director of such center as specified in
				section 7363(a)(1)(A)(i) of this title.
									(3)In facilitating the conduct of research,
				education, or both at more than one Department medical center under this
				subchapter, a multi-medical center research corporation may administer receipts
				and expenditures relating to such research, education, or both, as applicable,
				performed at the Department medical centers
				concerned.
									.
						(2)Expansion of existing corporations to
			 multi-medical center research corporationsSuch section is further amended by adding
			 at the end the following new subsection:
						
							(f)A corporation established under this
				subchapter may act as a multi-medical center research corporation under this
				subchapter in accordance with subsection (b) if—
								(1)the board of directors of the corporation
				approves a resolution permitting facilitation by the corporation of the conduct
				of research, education, or both at the other Department medical center or
				medical centers concerned; and
								(2)the Secretary approves the resolution of
				the corporation under paragraph
				(1).
								.
					(b)Restatement and modification of authorities
			 on applicability of State law
					(1)In generalSection 7361 as amended by subsection (a)
			 of this section, is further amended by inserting after subsection (b) the
			 following new subsection (c):
						
							(c)Any corporation established under this
				subchapter shall be established in accordance with the nonprofit corporation
				laws of the State in which the applicable Department medical center is located
				and shall, to the extent not inconsistent with any Federal law, be subject to
				the laws of such State. In the case of any multi-medical center research
				corporation that facilitates the conduct of research, education, or both at
				Department medical centers located in different States, the corporation shall
				be established in accordance with the nonprofit corporation laws of the State
				in which one of such Department medical centers is
				located.
							.
					(2)Conforming amendmentSection 7365 is repealed.
					(c)Clarification of status of
			 corporationsSection 7361, as
			 amended by this section, is further amended—
					(1)in subsection (a), by striking the second
			 sentence; and
					(2)by inserting after subsection (c) the
			 following new subsection (d):
						
							(d)(1)Except as otherwise provided in this
				subchapter or under regulations prescribed by the Secretary, any corporation
				established under this subchapter, and its officers, directors, and employees,
				shall be required to comply only with those Federal laws, regulations, and
				executive orders and directives that apply generally to private nonprofit
				corporations.
								(2)A
				corporation under this subchapter is not—
									(A)owned or controlled by the United States;
				or
									(B)an agency or instrumentality of the United
				States.
									.
					(d)Reinstatement of requirement for 501(c)(3)
			 status of corporationsSubsection (e) of section 7361, as
			 redesignated by subsection (a)(1), is further amended by inserting
			 section 501(c)(3) of after exempt from taxation
			 under.
				802.Clarification of purposes of
			 corporations
				(a)Clarification of purposesSubsection (a) of section 7362 is amended
			 in the first sentence—
					(1)by striking Any corporation
			 and all that follows through facilitate and inserting A
			 corporation established under this subchapter shall be established to provide a
			 flexible funding mechanism for the conduct of approved research and education
			 at one or more Department medical centers and to facilitate functions related
			 to the conduct of; and
					(2)by inserting before the period at the end
			 the following: or centers.
					(b)Modification of defined term relating to
			 education and trainingSubsection (b) of such section is amended
			 in the matter preceding paragraph (1) by striking the term
			 education and training and inserting the term
			 education includes education and training and.
				(c)Repeal of role of corporations with respect
			 to fellowshipsParagraph (1)
			 of subsection (b) of such section is amended by striking the flush matter
			 following subparagraph (C).
				(d)Availability of education for families of
			 veteran patientsParagraph
			 (2) of subsection (b) of such section is amended by striking to patients
			 and to the families and inserting and includes education and
			 training for patients and families.
				803.Modification of requirements for boards of
			 directors of corporations
				(a)Requirements for department board
			 membersParagraph (1) of
			 section 7363(a) is amended to read as follows:
					
						(1)with respect to the Department medical
				center—
							(A)(i)the director (or directors of each
				Department medical center, in the case of a multi-medical center research
				corporation);
								(ii)the chief of staff; and
								(iii)as appropriate for the activities of such
				corporation, the associate chief of staff for research and the associate chief
				of staff for education; or
								(B)in the case of a Department medical center
				at which one or more of the positions referred to in subparagraph (A) do not
				exist, the official or officials who are responsible for carrying out the
				responsibilities of such position or positions at the Department medical
				center;
				and
							.
				(b)Requirements for non-department board
			 membersParagraph (2) of such
			 section is amended—
					(1)by inserting not less than
			 two before members; and
					(2)by striking and who and all
			 that follows through the period at the end and inserting and who have
			 backgrounds, or business, legal, financial, medical, or scientific expertise,
			 of benefit to the operations of the corporation..
					(c)Conflicts of interestSubsection (c) of section 7363 is amended
			 by striking , employed by, or have any other financial relationship
			 with and inserting or employed by.
				804.Clarification of powers of
			 corporations
				(a)In generalSection 7364 is amended to read as
			 follows:
					
						7364.General powers
							(a)In general(1)A corporation established under this
				subchapter may, solely to carry out the purposes of this subchapter—
									(A)accept, administer, retain, and spend funds
				derived from gifts, contributions, grants, fees, reimbursements, and bequests
				from individuals and public and private entities;
									(B)enter into contracts and agreements with
				individuals and public and private entities;
									(C)subject to paragraph (2), set fees for
				education and training facilitated under section 7362 of this title, and
				receive, retain, administer, and spend funds in furtherance of such education
				and training;
									(D)reimburse amounts to the applicable
				appropriation account of the Department for the Office of General Counsel for
				any expenses of that Office in providing legal services attributable to
				research and education agreements under this subchapter; and
									(E)employ such employees as the corporation
				considers necessary for such purposes and fix the compensation of such
				employees.
									(2)Fees charged pursuant to paragraph (1)(C)
				for education and training described in that paragraph to individuals who are
				officers or employees of the Department may not be paid for by any funds
				appropriated to the Department.
								(3)Amounts reimbursed to the Office of General
				Counsel under paragraph (1)(D) shall be available for use by the Office of the
				General Counsel only for staff and training, and related travel, for the
				provision of legal services described in that paragraph and shall remain
				available for such use without fiscal year limitation.
								(b)Transfer and administration of
				funds(1)Except as provided in paragraph (2), any
				funds received by the Secretary for the conduct of research or education at a
				Department medical center or centers, other than funds appropriated to the
				Department, may be transferred to and administered by a corporation established
				under this subchapter for such purposes.
								(2)A
				Department medical center may reimburse the corporation for all or a portion of
				the pay, benefits, or both of an employee of the corporation who is assigned to
				the Department medical center if the assignment is carried out pursuant to
				subchapter VI of chapter 33 of title 5.
								(3)A
				Department medical center may retain and use funds provided to it by a
				corporation established under this subchapter. Such funds shall be credited to
				the applicable appropriation account of the Department and shall be available,
				without fiscal year limitation, for the purposes of that account.
								(c)Research projectsExcept for reasonable and usual preliminary
				costs for project planning before its approval, a corporation established under
				this subchapter may not spend funds for a research project unless the project
				is approved in accordance with procedures prescribed by the Under Secretary for
				Health for research carried out with Department funds. Such procedures shall
				include a scientific review process.
							(d)Education activitiesExcept for reasonable and usual preliminary
				costs for activity planning before its approval, a corporation established
				under this subchapter may not spend funds for an education activity unless the
				activity is approved in accordance with procedures prescribed by the Under
				Secretary for Health.
							(e)Policies and proceduresThe Under Secretary for Health may
				prescribe policies and procedures to guide the spending of funds by
				corporations established under this subchapter that are consistent with the
				purpose of such corporations as flexible funding mechanisms and with Federal
				and State laws and regulations, and executive orders, circulars, and directives
				that apply generally to the receipt and expenditure of funds by nonprofit
				organizations exempt from taxation under section 501(c)(3) of the Internal
				Revenue Code of
				1986.
							.
				(b)Conforming amendmentSection 7362(a), as amended by section
			 802(a)(1) of this Act, is further amended by striking the last sentence.
				805.Redesignation of section 7364A of title 38,
			 United States Code
				(a)RedesignationSection 7364A is redesignated as section
			 7365.
				(b)Clerical AmendmentsThe table of sections at the beginning of
			 chapter 73 is amended—
					(1)by striking the item relating to section
			 7364A; and
					(2)by striking the item relating to section
			 7365 and inserting the following new item:
						
							
								7365. Coverage of employees
				under certain Federal tort claims
				laws.
							
							.
					806.Improved accountability and oversight of
			 corporations
				(a)Additional information in annual
			 reportsSubsection (b) of
			 section 7366 is amended to read as follows:
					
						(b)(1)Each corporation shall submit to the
				Secretary each year a report providing a detailed statement of the operations,
				activities, and accomplishments of the corporation during that year.
							(2)(A)A corporation with revenues in excess of
				$500,000 for any year shall obtain an audit of the corporation for that
				year.
								(B)A
				corporation with annual revenues between $100,000 and $500,000 shall obtain an
				audit of the corporation at least once every three years.
								(C)Any audit under this paragraph shall be
				performed by an independent auditor.
								(3)The corporation shall include in each
				report to the Secretary under paragraph (1) the following:
								(A)The most recent audit of the corporation
				under paragraph (2).
								(B)The most recent Internal Revenue Service
				Form 990 Return of Organization Exempt from Income Tax or
				equivalent and the applicable schedules under such
				form.
								.
				(b)Conflict of interest policiesSubsection (c) of such section is amended
			 to read as follows:
					
						(c)Each director, officer, and employee of a
				corporation established under this subchapter shall be subject to a conflict of
				interest policy adopted by that
				corporation.
						.
				(c)Establishment of appropriate payee
			 reporting thresholdSubsection (d)(3)(C) of such section is
			 amended by striking $35,000 and inserting
			 $50,000.
				IXConstruction and naming matters
			901.Authorization of medical facility
			 projects
				(a)Authorization of fiscal year 2010 major
			 medical facility projectsThe
			 Secretary of Veterans Affairs may carry out the following major medical
			 facility projects in fiscal year 2010, with each project to be carried out in
			 the amount specified for such project:
					(1)Construction (including acquisition of
			 land) for the realignment of services and closure projects at the Department of
			 Veterans Affairs Medical Center in Livermore, California, in an amount not to
			 exceed $55,430,000.
					(2)Construction (including acquisition of
			 land) for a new medical facility at the Department of Veterans Affairs Medical
			 Center in Louisville, Kentucky, in an amount not to exceed $75,000,000.
					(3)Construction (including acquisition of
			 land) for a clinical expansion for a Mental Health Facility at the Department
			 of Veterans Affairs Medical Center in Dallas, Texas, in an amount not to exceed
			 $15,640,000.
					(4)Construction (including acquisition of
			 land) for a replacement bed tower and clinical expansion at the Department of
			 Veterans Affairs Medical Center in St. Louis, Missouri, in an amount not to
			 exceed $43,340,000.
					(b)Extension of authorization for major
			 medical facility construction projects previously authorizedThe Secretary of Veterans Affairs may carry
			 out the following major medical facility projects in fiscal year 2010, as
			 follows with each project to be carried out in the amount specified for such
			 project:
					(1)Replacement of the existing Department of
			 Veterans Affairs Medical Center in Denver, Colorado, in an amount not to exceed
			 $800,000,000.
					(2)Construction of Outpatient and Inpatient
			 Improvements in Bay Pines, Florida, in an amount not to exceed
			 $194,400,000.
					(c)Authorization of appropriations
					(1)Authorization of appropriations for
			 constructionThere is
			 authorized to be appropriated to the Secretary of Veterans Affairs for fiscal
			 year 2010, or the year in which funds are appropriated, for the Construction,
			 Major Projects account—
						(A)$189,410,000 for the projects authorized in
			 subsection (a); and
						(B)$994,400,000 for the projects authorized in
			 subsection (b).
						(2)LimitationThe projects authorized in subsections (a)
			 and (b) may only be carried out using—
						(A)funds appropriated for fiscal year 2010
			 pursuant to the authorization of appropriations in paragraph (1);
						(B)funds available for Construction, Major
			 Projects for a fiscal year before fiscal year 2010 that remain available for
			 obligation;
						(C)funds available for Construction, Major
			 Projects for a fiscal year after fiscal year 2010 that remain available for
			 obligation;
						(D)funds appropriated for Construction, Major
			 Projects for fiscal year 2010 for a category of activity not specific to a
			 project;
						(E)funds appropriated for Construction, Major
			 Projects for a fiscal year before 2010 for a category of activity not specific
			 to a project; and
						(F)funds appropriated for Construction, Major
			 Projects for a fiscal year after 2010 for a category of activity not specific
			 to a project.
						902.Designation of Merril Lundman Department of
			 Veterans Affairs Outpatient Clinic, Havre, Montana
				(a)DesignationThe Department of Veterans Affairs
			 outpatient clinic in Havre, Montana, shall after the date of the enactment of
			 this Act be known and designated as the Merril Lundman Department of
			 Veterans Affairs Outpatient Clinic.
				(b)ReferencesAny reference in any law, regulation, map,
			 document, record, or other paper of the United States to the outpatient clinic
			 referred to in subsection (a) shall be considered to be a reference to the
			 Merril Lundman Department of Veterans Affairs Outpatient Clinic.
				903.Designation of William C. Tallent
			 Department of Veterans Affairs Outpatient Clinic, Knoxville, Tennessee
				(a)DesignationThe Department of Veterans Affairs
			 Outpatient Clinic in Knoxville, Tennessee, shall after the date of the
			 enactment of this Act be known and designated as the William C. Tallent
			 Department of Veterans Affairs Outpatient Clinic.
				(b)ReferencesAny reference in any law, regulation, map,
			 document, record, or other paper of the United States to the outpatient clinic
			 referred to in subsection (a) shall be considered to be a reference to the
			 William C. Tallent Department of Veterans Affairs Outpatient Clinic.
				904.Designation of Max J. Beilke Department of
			 Veterans Affairs Outpatient Clinic, Alexandria, Minnesota
				(a)DesignationThe Department of Veterans Affairs
			 outpatient clinic in Alexandria, Minnesota, shall after the date of the
			 enactment of this Act be known and designated as the Max J. Beilke
			 Department of Veterans Affairs Outpatient Clinic.
				(b)ReferencesAny reference in any law, regulation, map,
			 document, record, or other paper of the United States to the outpatient clinic
			 referred to in subsection (a) shall be considered to be a reference to the Max
			 J. Beilke Department of Veterans Affairs Outpatient Clinic.
				XOther matters
			1001.Expansion of authority for Department of
			 Veterans Affairs police officersSection 902 is amended—
				(1)in subsection (a)—
					(A)by amending paragraph (1) to read as
			 follows:
						
							(1)Employees of the Department who are
				Department police officers shall, with respect to acts occurring on Department
				property—
								(A)enforce Federal laws;
								(B)enforce the rules prescribed under section
				901 of this title;
								(C)enforce traffic and motor vehicle laws of a
				State or local government (by issuance of a citation for violation of such
				laws) within the jurisdiction of which such Department property is located as
				authorized by an express grant of authority under applicable State or local
				law;
								(D)carry the appropriate Department-issued
				weapons, including firearms, while off Department property in an official
				capacity or while in an official travel status;
								(E)conduct investigations, on and off
				Department property, of offenses that may have been committed on property under
				the original jurisdiction of Department, consistent with agreements or other
				consultation with affected Federal, State, or local law enforcement agencies;
				and
								(F)carry out, as needed and appropriate, the
				duties described in subparagraphs (A) through (E) when engaged in duties
				authorized by other Federal
				statutes.
								;
					(B)by striking paragraph (2) and redesignating
			 paragraph (3) as paragraph (2); and
					(C)in paragraph (2), as redesignated by
			 subparagraph (B) of this paragraph, by inserting , and on any arrest
			 warrant issued by competent judicial authority before the period;
			 and
					(2)by amending subsection (c) to read as
			 follows:
					
						(c)The powers granted to Department police
				officers designated under this section shall be exercised in accordance with
				guidelines approved by the Secretary and the Attorney
				General.
						.
				1002.Uniform allowance for Department of
			 Veterans Affairs police officersSection 903 is amended—
				(1)by striking subsection (b) and inserting
			 the following new subsection (b):
					
						(b)(1)The amount of the allowance that the
				Secretary may pay under this section is the lesser of—
								(A)the amount currently allowed as prescribed
				by the Office of Personnel Management; or
								(B)estimated costs or actual costs as
				determined by periodic surveys conducted by the Department.
								(2)During any fiscal year no officer shall
				receive more for the purchase of a uniform described in subsection (a) than the
				amount established under this
				subsection.
							;
				and
				(2)by striking subsection (c) and inserting
			 the following new subsection (c):
					
						(c)The allowance established under subsection
				(b) shall be paid at the beginning of a Department police officer's employment
				for those appointed on or after October 1, 2010. In the case of any other
				Department police officer, an allowance in the amount established under
				subsection (b) shall be paid upon the request of the
				officer.
						.
				1003.Submission of reports to Congress by
			 Secretary of Veterans Affairs in electronic form
				(a)In generalChapter 1 is amended by adding at the end
			 the following new section:
					
						118.Submission of reports to Congress in
				electronic form
							(a)In generalWhenever the Secretary or any other
				official of the Department is required by law to submit to Congress (or any
				committee of either chamber of Congress) a report, the Secretary or other
				official shall submit to Congress (or such committee) a copy of the report in
				an electronic format.
							(b)TreatmentThe submission of a copy of a report in
				accordance with this section shall be treated as meeting any requirement of law
				to submit such report to Congress (or any committee of either chamber of
				Congress).
							(c)Report
				definedFor purposes of this
				section, the term report includes any certification, notification,
				or other communication in
				writing.
							.
				(b)Technical and clerical
			 amendmentsThe table of
			 sections at the beginning of chapter 1 is amended—
					(1)by striking the item relating to section
			 117; and
					(2)by adding at the end the following new
			 items:
						
							
								117. Advance appropriations for
				certain medical care accounts.
								118. Reports to Congress:
				submission in electronic
				form.
							
							.
					1004.Determination of budgetary effects for
			 purposes of compliance with Statutory Pay-As-You-Go Act of 2010The budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the House Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
